

Exhibit 10.1


$55,000,000 SENIOR SECURED CREDIT FACILITIES
CREDIT AGREEMENT
dated as of September 19, 2016,
among
Radisys International, LLC,
as a Guarantor,
Radisys Corporation,
as the Borrower,
The Several Lenders from Time to Time Parties Hereto,
SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender and Swingline Lender
and
Pacific Western Bank,
as Documentation Agent























--------------------------------------------------------------------------------




Table of Contents
 
Page


SECTION 1 DEFINITIONS
1


1.1    Defined Terms
1


1.2    Other Definitional Provisions
27


Section 2 AMOUNT AND TERMS OF COMMITMENTS
27


2.1    Revolving Commitments
27


2.2    Procedure for Revolving Loan Borrowing
28


2.3    Swingline Commitment
28


2.4    Procedure for Swingline Borrowing; Refunding of Swingline Loans
29


2.5    Overadvances
30


2.6    Protective Advances
30


2.7    Fees
31


2.8    Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments


31


2.9    Uncommitted Facilities Increase in Total Revolving Commitment
32


2.10 Interest Rates and Payment Dates
33


2.11 Computation of Interest and Fees
33


2.12 Pro Rata Treatment and Payments
33


2.13 Requirements of Law
36


2.14 Taxes
37


2.15 Change of Lending Office
40


2.16 Substitution of Lenders
41


2.17 Defaulting Lenders
42


2.18 Notes
44


Section 3 LETTERS OF CREDIT
44


3.1    L/C Commitment


44


3.2    Procedure for Issuance of Letters of Credit


45


3.3    Fees and Other Charges


46


3.4    L/C Participations; Existing Letters of Credit


46


3.5 Reimbursement


47


3.6    Obligations Absolute


48


3.7    Letter of Credit Payments


48


3.8    Applications


48


3.9    Interim Interest


48


3.10 Cash Collateral


49


3.11 Additional Issuing Lenders


50


3.12 Replacement of the Issuing Lender


50


3.13 Applicability of ISP


50












--------------------------------------------------------------------------------




SECTION 4 REPRESENTATIONS AND WARRANTIES


50


4.1    Financial Condition


51


4.2    No Change


51


4.3    Existence; Compliance with Law


51


4.4    Power, Authorization; Enforceable Obligations


51


4.5    No Legal Bar


52


4.6    Litigation


52


4.7    No Default


52


4.8    Ownership of Property; Liens; Investments


52


4.9    Intellectual Property


52


4.10 Taxes


53


4.11 Federal Regulations


53


4.12 Labor Matters


53


4.13 ERISA


53


4.14 Investment Company Act; Other Regulations


54


4.15 Subsidiaries


54


4.16 Use of Proceeds


54


4.17 Environmental Matters


54


4.18 Accuracy of Information, Etc


55


4.19 Security Documents


55


4.20 Solvency


56


4.21 Designated Senior Indebtedness


56


4.22 Insurance


56


4.23 No Casualty


56


4.24 Accounts Receivable


56


4.25 Capitalization


57


4.26 OFAC; Sanctions Etc


57


4.27 EEA Financial Institution


57


SECTION 5 CONDITIONS PRECEDENT


57


5.1    Conditions to Initial Extension of Credit


57


5.2    Conditions to Each Extension of Credit


60


5.3 Post-Closing Conditions Subsequent    


61


SECTION 6 AFFIRMATIVE COVENANTS
61


6.1    Financial Statements


61


6.2    Certificates; Reports; Other Information




62


6.3    Accounts Receivable


64


6.4    Payment of Obligations; Taxes


65


6.5    Maintenance of Existence; Compliance


65


6.6    Maintenance of Property; Insurance


66


6.7    [Reserved]


66


6.8    Notices


66


6.9    Environmental Laws


67


6.10 Operating Accounts


67


6.11 Audits


67












--------------------------------------------------------------------------------




 
Page


6.12 Additional Collateral, Etc


68


6.13 Insider Subordinated Indebtedness


70


6.14 Use of Proceeds


70


6.15 Designated Senior Indebtedness


70


6.16 Further Assurances


70


SECTION 7 NEGATIVE COVENANTS
70


7.1    Financial Condition Covenants


71


7.2    Indebtedness


71


7.3    Liens


73


7.4    Fundamental Changes


74


7.5    Disposition of Property


75


7.6    Restricted Payments


76


7.7    Investments


76


7.8    ERISA


77


7.9    Optional Payments and Modifications of Debt Instruments


77


7.10 Transactions with Affiliates


78


7.11 Sale Leaseback Transactions


78


7.12 Swap Agreements


78


7.13 Accounting Changes


78


7.14 Negative Pledge Clauses


78


7.15 Clauses Restricting Subsidiary Distributions


78


7.16 Lines of Business


78


7.17 Designation of other Indebtedness


79


7.18 Amendments to Organizational Agreements and Material Contracts


79


7.19 Use of Proceeds


79


SECTION 8 EVENTS OF DEFAULT
79


8.1    Events of Default


79


8.2    Remedies upon Event of Default


81


8.3    Application of Funds


82


SECTION 9 THE ADMINISTRATIVE AGENT
83


9.1    Appointment and Authority


83


9.2    Delegation of Duties


84


9.3    Exculpatory Provisions


84


9.4    Reliance by Administrative Agent


85


9.5    Notice of Default


86


9.6    Non-Reliance on Administrative Agent and Other Lenders


86


9.7    Indemnification


86


9.8    Agent in Its Individual Capacity


87


9.9    Successor Administrative Agent


87


9.10 Collateral and Guaranty Matters


88


9.11 Administrative Agent May File Proofs of Claim


89


9.12 No Other Duties, Etc


89












--------------------------------------------------------------------------------




9.13 Survival


89


SECTION 10 MISCELLANEOUS
89


10.1 Amendments and Waivers


89


10.2 Notices


91


10.3 No Waiver; Cumulative Remedies


92


10.4 Survival of Representations and Warranties


92


10.5 Expenses; Indemnity; Damage Waiver


93


10.6 Successors and Assigns; Participations and Assignments


94


10.7 Adjustments; Set-off


98


10.8 Payments Set Aside


99


10.9 Interest Rate Limitation


99


10.10 Counterparts; Electronic Execution of Assignments


99


10.11 Severability


100


10.12 Integration


100


10.13 GOVERNING LAW


100


10.14 Submission to Jurisdiction; Waivers


100


10.15 Acknowledgements


101


10.16 Releases of Guarantees and Liens


102


10.17 Treatment of Certain Information; Confidentiality


102


10.18 Automatic Debits


103


10.19 Judgment Currency


103


10.20 Patriot Act


104


10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions


104



SCHEDULES
Schedule 1.1A:        Commitments
Schedule 1.1B:        Existing Letters of Credit
Schedule 4.4:        Governmental Approvals, Consents, Authorizations, Filings
and Notices
Schedule 4.5:        Requirements of Law
Schedule 4.6:        Litigation
Schedule 4.15:        Subsidiaries
Schedule 4.17:        Environmental Matters
Schedule 4.19(a):    Financing Statements and Other Filings
Schedule 4.25:        Capitalization
Schedule 7.2(d):    Existing Indebtedness
Schedule 7.3(f):        Existing Liens









--------------------------------------------------------------------------------








EXHIBITS
Exhibit A:        Form of Guarantee and Collateral Agreement
Exhibit B:        Form of Compliance Certificate
Exhibit C:        Form of Secretary’s Certificate
Exhibit D:        Reserved
Exhibit E:        Form of Assignment and Assumption
Exhibits F-1 - F-4:    Forms of U.S. Tax Compliance Certificate
Exhibit G:        Form of Addendum
Exhibit H-1:        Form of Revolving Loan Note
Exhibit H-2:        Form of Swingline Loan Note
Exhibit I:        Form of Borrowing Base Certificate
Exhibit J:        Form of Collateral Information Certificate
Exhibit K:        Form of Notice of Borrowing
Exhibit L:        Form of Transaction Report











































--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of September 19, 2016, is
entered into by and among Radisys Corporation, an Oregon corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline
Lender, and SVB, as administrative agent and collateral agent for the Lenders
(in such capacity, the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower desires to obtain financing to refinance the Existing
Credit Facility, as well as for working capital, capital expenditures and
general corporate purposes;
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $55,000,000, consisting of a revolving loan
facility in an aggregate principal amount of up to $55,000,000, and a letter of
credit sub-facility in the aggregate availability amount of $10,000,000 (as a
sublimit of the revolving loan facility); and a swingline sub-facility in the
aggregate availability amount of $10,000,000 (as a sublimit of the revolving
loan facility);
WHEREAS, each Loan Party has agreed to secure all of its respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of its respective personal property assets; and
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Secured Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) in
substantially all of such Grantor’s personal property assets.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1


DEFINITIONS


1.1     Defined Terms As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.


“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.
“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.
“Addendum”: an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.









--------------------------------------------------------------------------------




“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
“Affected Lender”: as defined in Section 2.16.
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
“Agent Parties”: is defined in Section 10.2(d)(ii).
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment of such Lender).
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Agreement Currency”: as defined in Section 10.19.
“Applicable Margin”: the rate per annum set forth on the relevant line below:
REVOLVING LOANS
Availability
Applicable Margin
≥ 70%
0.25%
≥ 30% but < 70%
0.50%
< 30%
0.75%



“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses
(a) through (m) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) of at least $1,000,000, for purposes of
Section 6.8(e).
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
“Availability”: means the average of the Excess Availability Percentages for
each day of the immediately preceding fiscal month, or, solely for purposes of
calculating the Commitment Fee Rate, the immediately preceding fiscal quarter.









--------------------------------------------------------------------------------




“Available Revolving Commitment”: at any time, an amount equal to (a) the lesser
of (i) the Total Revolving Commitments in effect at such time and (ii) the sum
of (x) the Borrowing Base plus (y) the Non-Formula Amount, in each case in
effect at such time, minus (b) the aggregate undrawn amount of all outstanding
Letters of Credit at such time, minus (c) the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time, minus (d) the aggregate principal balance of any Revolving
Loans outstanding at such time; provided that for purposes of calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s available Revolving Commitment pursuant to Section 2.7(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.
“Bail-In Action”: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.  
“Bail-In Legislation”: means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.  
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to (i) the sum of (a) 80% of Eligible
Accounts, plus, without duplication, (b) 80% of Eligible Foreign Accounts where
Nokia Siemens or Philips Medical (or one of their respective Subsidiaries) is
the Account Debtor, plus, without duplication, (c) 75% of Eligible Foreign
Accounts where neither Nokia Siemens nor Philips Medical (or one of their
respective Subsidiaries) is the Account Debtor, (d) 75% of Eligible Foreign
Accounts where Reliance is the Account Debtor and for which payment has not been
received for up to one hundred and twenty (120) days past invoice date and (e)
50% of Eligible Foreign Accounts where Reliance is the Account Debtor and for
which payment has not been received within a period from more than one hundred
and twenty (120) days of invoice date up to one hundred and eighty (180) days of
invoice date, minus (ii) any account payables that are aged over sixty (60) days
from the invoice date; provided, however, that Administrative Agent may decrease
the foregoing percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as reasonably determined by
Administrative Agent, may adversely affect Collateral.
“Borrowing Base Certificate”: a certificate to be executed and delivered from
time to time by the Borrower in substantially the form of Exhibit I, or in such
other form as shall be acceptable in form and substance to the Administrative
Agent.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the Lenders to make Loans
hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.









--------------------------------------------------------------------------------




“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to (a) with respect to Obligations in respect of Letters
of Credit, the Administrative Agent, for the benefit of the Issuing Lender and
one or more of the Lenders, as applicable, as collateral for L/C Exposure or
obligations of the Lenders to fund participations in respect thereof, cash or
Deposit Account balances having an aggregate value of at least 105% (or, in the
case of Letters of Credit denominated in a currency other than U.S. Dollars,
110%) of the L/C Exposure or, if the Administrative Agent and the Issuing Lender
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Lender; or (b) with respect to Obligations
in respect of any Specified Swap Agreements, the applicable Qualified
Counterparty, as Collateral for such Obligations, cash or Deposit Account
balances or, if such Qualified Counterparty shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to such Qualified Counterparty. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) up to $10,000,000 in the aggregate of
certificates of deposit or time deposits having maturities of one year or less
from the date of acquisition issued by any commercial bank organized under the
laws of India; (d) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (f) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(g) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (h) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a), (b) and (d) through (g) of this definition; or
(i) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
“Casualty Event”: means any damage to or any destruction of, or any condemnation
or other taking by any Governmental Authority of any property of the Loan
Parties.
“Certificated Securities”: as defined in Section 4.19(a).
“Change of Control”: means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing forty percent (40%) or more
of the combined voting power of Borrower’s then outstanding securities; or (b)
during any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of









--------------------------------------------------------------------------------




Directors of Borrower was approved by a vote of not less than two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office.
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by each Loan Party pursuant to Section 5.1, which
certificate shall be in form and substance satisfactory to the Administrative
Agent.
“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
4.3 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.
“Commitment”: as to any Lender, its Revolving Commitment.
“Commitment Fee”: as defined in Section 2.7(a).
“Commitment Fee Rate”: the rate per annum set forth on the relevant line below:
Availability
Commitment Fee Rate
≥70%
0.350%
≥ 30% but < 70%
0.325%
< 30%
0.300%



“Communications”: as defined in Section 10.2(d)(ii).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA”: with respect to the Borrower and its
consolidated Subsidiaries for any period, (a) the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for Taxes based on
income, plus (iv) to the extent deducted in calculation of Consolidated Net
Income, total depreciation expense, plus (v) to the extent deducted in
calculation of Consolidated Net Income, total amortization expense, plus
(vi) non-cash stock compensation expense, plus (vii) restructuring costs;
provided that restructuring costs shall be limited as follows:









--------------------------------------------------------------------------------




12 Month Period Ended
Restructuring Costs
3/31/16
$1,700,000
6/30/16
$1,140,000
9/30/16
$1,000,000
12/31/16
$1,000,000
3/31/17
$800,000
6/30/17
$800,000
9/30/17
$500,000
12/31/17 and thereafter
$0



“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower, (b) the income (or deficit) of
any such Person (other than a Subsidiary of the Borrower) in which the Borrower
or one of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by the Borrower or such Subsidiary in the
form of dividends or similar distributions, and (c) the undistributed earnings
of any Subsidiary of the Borrower to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or any Requirement of Law applicable to such Subsidiary or any owner
of Capital Stock of such Subsidiary.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.
“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Lender.
“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.









--------------------------------------------------------------------------------




“Default Rate”: as defined in Section 2.10(b).
“Defaulting Lender”: subject to Section 2.17(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.
“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.
“Designated Deposit Account”: any Deposit Account of the Borrower designated
from time to time as a “Designated Deposit Account” for purposes of Section
6.3(c).
“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan, all fees and all other
expenses or amounts payable under any Loan Document (other than inchoate
indemnification obligations and any other obligations which pursuant to the
terms of any Loan Document specifically survive repayment of the Loans for which
no claim has been made), and other Obligations under or in respect of Specified
Swap Agreements, to the extent (a) no default or termination event shall have
occurred and be continuing thereunder (b) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), and (c) the
aggregate Commitments of the Lenders are terminated.  









--------------------------------------------------------------------------------




“Disposition”: with respect to any property (including, without limitation,
Capital Stock owned by the Borrower or any of its Subsidiaries), any sale,
lease, Sale Leaseback Transaction, assignment, conveyance, transfer, encumbrance
or other disposition thereof and any issuance of Capital Stock of the Borrower’s
Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States that is a U.S. Person or treated as
a disregarded subsidiary of a U.S. Person for U.S. federal income Tax purposes.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.  
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts”: Accounts which arise in the ordinary course of any Loan
Party’s business that meet all Borrower’s representations and warranties in
Section 4.24 of this Agreement. Administrative Agent reserves the right at any
time and from time to time after the Closing Date, to adjust any of the criteria
set forth below and to establish new criteria in its good faith business
judgment. Unless Administrative Agent otherwise agrees in writing, Eligible
Accounts shall not include:
(1)Accounts that the Account Debtor has not paid within the earlier of (i) sixty
(60) days of the due date, and (ii) one hundred and twenty (120) days of invoice
date (or, solely in the case of Reliance, within one hundred and eighty (180)
days of the invoice date);


(2)Accounts owing from an Account Debtor, twenty-five percent (25%) or more of
whose Accounts have not been paid within the earlier of (i) sixty (60) days of
the due date and (ii) one hundred and twenty (120) days of invoice date (or,
solely in the case of Reliance, within one hundred and eighty (180) days of the
invoice date);


(3)Credit balances over ninety (90) days from invoice date;


(4)Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower and/or Radisys International exceed twenty-five (25%)
percent of all Accounts, (except for Nokia Siemens for which such percentage is
40%, and Verizon for which such percentage is 50%), for the amounts that exceed
that percentage, unless Administrative Agent approves in writing;


(5)Accounts owing from an Account Debtor which does not have its principal place
of business in the United States except for Eligible Foreign Accounts;


(6)Accounts owing from an Account Debtor which is a federal, state or local
government entity or any department, agency, or instrumentality thereof except
for Accounts of the United States if Borrower and Radisys International have
assigned their payment rights to Administrative Agent and the assignment has
been acknowledged under the Federal Assignment of Claims Act of 1940, as
amended;











--------------------------------------------------------------------------------




(7)Accounts owing from an Account Debtor to the extent that Borrower and/or
Radisys International is indebted or obligated in any manner to the Account
Debtor (as creditor, lessor, supplier or otherwise - sometimes called “contra”
accounts, accounts payable, customer deposits or credit accounts), with the
exception of customary credits, adjustments and/or discounts given to an Account
Debtor by Borrower or Radisys International in the ordinary course of its
business;


(8)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
“bill and hold”, or other terms if Account Debtor’s payment may be conditional;


(9)Accounts for which the Account Debtor is Borrower’s or Radisys
International’s Affiliate, officer, employee, or agent;


(10)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and


(11)Accounts for which Administrative Agent in its reasonable good faith
business judgment determines collection to be doubtful.


Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
“Eligible Foreign Accounts”: Accounts for which the Account Debtor does not have
its principal place of business in the United States but are otherwise Eligible
Accounts.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests”: with respect to any Person, all of the shares of Capital
Stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.









--------------------------------------------------------------------------------




“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4245 of ERISA; (e) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) the imposition of liability on any Loan Party or
any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the failure by any
Loan Party or any ERISA Affiliate thereof to make any required contribution to a
Pension Plan, or the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered to critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (j) the imposition of any
liability under Title I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate thereof; (k) an application for a funding waiver under Section 303 of
ERISA or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Pension Plan; (l) the occurrence of a non‑exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof may be directly or indirectly liable; (m) the
occurrence of an act or omission which could give rise to the imposition on any
Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1)
or 4071 of ERISA; (n) the assertion of a material claim (other than routine
claims for benefits) against any Pension Plan or the assets thereof, or against
any Loan Party or any Subsidiary thereof in connection with any such Pension
Plan; (o) receipt from the IRS of notice of the failure of any Pension Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; or (p) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.









--------------------------------------------------------------------------------




“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Availability Percentage”: the percentage obtained by dividing the
Available Revolving Commitment by the lesser of (a) the Total Revolving
Commitments and (b) the Borrowing Base.
“Exchange Act”: the Securities Exchange Act of 1934.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.16) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f); and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Facility”: the revolving credit facility pursuant to the Third
Amended and Restated Loan and Security Agreement dated March 14, 2014 between
Existing Lender and Borrower (as amended, restated or otherwise modified from
time to time).
“Existing Lender”: Silicon Valley Bank, in its capacity as “Bank” under the
Existing Credit Facility.
“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
“Facility”: each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility), and (b) the Revolving Facility.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
“Fee Letter”: the letter agreement dated August 3, 2016, between the Borrower
and the Administrative Agent.
“First Tier Foreign Subsidiary”: at any date of determination with respect to a
Loan Party, each direct Foreign Subsidiary in which such Loan Party owns
directly more than 50%, in the aggregate, of the Voting Stock of such Foreign
Subsidiary.









--------------------------------------------------------------------------------




“First Tier Foreign Subsidiary Holding Company”: at any date of determination
with respect to a Loan Party, each direct Domestic Subsidiary of a Loan Party
all of whose assets consist of Equity Interests of Foreign Subsidiaries and
assets incidental thereto.
“Foreign Currency”: lawful money of a country other than the United States.
“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of a Lien
on certain of the Equity Interests in any First Tier Foreign Subsidiary owned by
such Loan Party, any pledge agreement (however designated) reasonably required
by the Administrative Agent to be prepared under the laws of the foreign
jurisdiction in which such First Tier Foreign Subsidiary is organized and
executed by such Loan Party (and, as applicable, such First Tier Foreign
Subsidiary) for the purpose of creating, perfecting and otherwise protecting
such Lien to the maximum extent possible under the laws of such foreign
jurisdiction.
“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First Tier Foreign
Subsidiary owned by such Loan Party, any related Foreign Law Pledge Agreement,
any related filings, an opinion delivered by local counsel in the foreign
jurisdiction in which such First Tier Foreign Subsidiary is organized and
addressing the effectiveness of the pledge by such Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of the
pledged Equity Interests in such First Tier Foreign Subsidiary having been
issued to such Loan Party, any related authorizing resolutions adopted by the
Board of Directors (or equivalent) of such Loan Party in connection with such
pledge, any amendments to the organizational documents of such First Tier
Foreign Subsidiary required by the Administrative Agent to facilitate the pledge
by such Loan Party to the Administrative Agent (for the ratable benefit of the
Secured Parties) of such pledged Equity Interests, and any other agreements,
documents, instruments, notices, filings or other items reasonably required by
the Administrative Agent to be executed and/or delivered in connection with any
of the foregoing.
“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders and (c) with respect to the Lenders, such
Defaulting Lender’s Revolving Percentage of Protective Advances made by the
Administrative Agent but not yet allocated to the Lenders.
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“Funding Office”: the Revolving Loan Funding Office.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement,









--------------------------------------------------------------------------------




then each party to this Agreement agrees to enter into negotiations to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Group Members”: the collective reference to Radisys International, the Borrower
and their respective Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower, Radisys International and each
Guarantor, substantially in the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, in any such case (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (1) for the purchase or
payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantors”: a collective reference to Radisys International and each Material
Domestic Subsidiary of the Borrower which has become a Guarantor pursuant to the
Guarantee and Collateral Agreement.
“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party in writing and which as of such
date holds assets representing 5% or less of the Borrower’s consolidated total
assets as of such date (determined in accordance with GAAP), or which has
generated less than









--------------------------------------------------------------------------------




5% of the Borrower’s consolidated total revenues determined in accordance with
GAAP for the four fiscal quarter period ending on the last day of the most
recent period for which financial statements have been delivered after the
Closing Date pursuant to Section 6.1(b); provided that all Subsidiaries that are
individually “Immaterial Subsidiaries” shall not have aggregate consolidated
total assets that would represent 10% or more of the Borrower’s consolidated
total assets as of such date or have generated 10% or more of the Borrower’s
consolidated total revenues for such four fiscal quarter period, in each case
determined in accordance with GAAP.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation (but only to the extent of such Lien if such
Indebtedness is non-recourse), and (i) the net obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. For all purposes hereof, the term “Indebtedness”
shall exclude any indebtedness or portion thereof with respect to which, and to
the extent, the trustee or other applicable depositary in respect of such
indebtedness holds cash or cash equivalents in an amount sufficient to repay the
principal and accrued interest on such indebtedness in connection with Permitted
Refinancing Indebtedness which is otherwise permitted hereunder, and the
foregoing shall constitute a complete defeasance of such indebtedness pursuant
to the applicable agreement governing such indebtedness.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee”: is defined in Section 10.5(b).
“Insider Indebtedness”: any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.
“Insider Subordinated Indebtedness”: any Insider Indebtedness which is also
Subordinated Indebtedness.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including any Debtor Relief Law.









--------------------------------------------------------------------------------




“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
“Investments”: as defined in Section 7.7.
“IRS”: the Internal Revenue Service, or any successor thereto.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
“Issuing Lender Fees”: as defined in Section 3.3(a).
“Judgment Currency”: as defined in Section 10.19.
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.









--------------------------------------------------------------------------------




“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a).
“L/C Lender”: a Lender with an L/C Commitment.
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.16.
“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.
“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.
“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
“Letter of Credit Fees”: as defined in Section 3.3(a).
“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Borrower and its Subsidiaries
and (b) the Available Revolving Commitment at such time.
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Collateral Information Certificate, each L/C-Related Document, each
Compliance Certificate, each Borrowing Base Certificate, each Notice of
Borrowing, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.10, and any amendment, waiver,
supplement or other modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.









--------------------------------------------------------------------------------




“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower,
individually, or of the Borrower and its Subsidiaries, taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
the Lenders under any Loan Document, or of the ability of any Loan Party to
perform its respective Obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Domestic Subsidiary”: any Material Subsidiary which is also a Domestic
Subsidiary.
“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.
“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
“Minority Lender”: as defined in Section 10.1(b).
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.
“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.
“Net Cash Proceeds”: (a) in connection with any Asset Sale undertaken by or any
Recovery Event related to any Person, the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary costs, fees and expenses actually incurred in connection therewith and
net of taxes paid and such Person’s reasonable and good faith estimate of
income, franchise, sales, and other applicable taxes required to be paid by such
Person in connection with such Asset Sale or Recovery Event in the taxable year
that such Asset Sale or Recovery Event is consummated, the computation of which
shall, in each such case, take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes, and (b)
in connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary costs, fees and expenses actually
incurred in connection therewith.
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.









--------------------------------------------------------------------------------




“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Formula Amount”: $5,000,000 when the Borrower’s Liquidity is above the
Streamline Trigger.
“Note”: a Revolving Loan Note or a Swingline Loan Note.
“Notice of Borrowing”: a notice substantially in the form of Exhibit K.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, the Issuing Lender, any other Lender and any Qualified
Counterparty party to a Specified Swap Agreement, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Swap Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, payment
obligations, fees, indemnities, costs, expenses (including all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent, the Issuing Lender, any other Lender, and any Qualified Counterparty
party to a Specified Swap Agreement that are required to be paid by any Loan
Party pursuant any Loan Document) or otherwise. For the avoidance of doubt, the
Obligations shall not include any obligations arising under any warrants or
other equity instruments issued by any Loan Party to any Lender.
“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.16).
“Overadvance”: as defined in Section 2.5.
“Participant”: as defined in Section 10.6(d).
“Participant Register”: as defined in Section 10.6(d).
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.









--------------------------------------------------------------------------------




“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.
“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable, in any material respect, to the Lenders and the other Secured
Parties, (d) the obligors in respect of such Refinanced Indebtedness immediately
prior to such refinancing, refunding extension, renewal or replacement are the
only obligors on such Refinancing Indebtedness and (e) any Guarantee Obligations
which constitute all or a portion of such Refinancing Indebtedness, taken as a
whole, are determined in good faith by a Responsible Officer of such Person to
be no less favorable, in any material respect, to such Person and the Lenders
and the other Secured Parties in any material respect than the covenants and
events of default or Guarantee Obligations, if any, applicable to such
Refinanced Indebtedness.
“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Platform”: as defined in Section 10.2(d)(i).
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided, further, that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not intended to be the lowest
rate of interest charged by SVB in connection with extensions of credit to
debtors).
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
“Radisys International”: Radisys International LLC, a Delaware limited liability
company.
“Recipient”: the Administrative Agent or a Lender, as applicable.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
“Refunded Swingline Loans”: as defined in Section 2.4(b).









--------------------------------------------------------------------------------




“Register”: as defined in Section 10.6(c).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Replacement Lender”: as defined in Section 2.16.
“Required Lenders”: at any time, (a) if only one Revolving Lender holds the
Total Revolving Commitments at such time, such Revolving Lender, both before and
after the termination of such Total Revolving Commitments; and (b) if more than
one Revolving Lender holds the Total Revolving Commitments, at least two
Revolving Lenders who hold more than 50% of the Total Revolving Commitments
(including, without duplication, the L/C Commitments) or, at any time after the
termination of the Revolving Commitments when such Revolving Commitments were
held by more than one Revolving Lender, at least two Revolving Lenders who hold
more than 50% of the Total Revolving Extensions of Credit then outstanding
(including, without duplication, any L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time); provided that the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Reserves”: with respect to the Borrowing Base, reserves against Eligible
Accounts that the Administrative Agent may, in its reasonable credit judgment,
establish from time to time.
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.









--------------------------------------------------------------------------------




“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loan Conversion”: as defined in Section 3.5(b).
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
“Revolving Loans”: as defined in Section 2.1(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: the date occurring on the three (3) year
anniversary of the Closing Date.
“S&P”: Standard & Poor’s Ratings Services.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender) and any Qualified
Counterparties.
“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) each Deposit Account Control
Agreement, (d) each Securities Account Control Agreement, (e) each Foreign
Pledge Document, (f) all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party arising under any Loan









--------------------------------------------------------------------------------




Document, and (g) all financing statements, fixture filings, patent, trademark
and copyright filings, assignments, acknowledgments and other filings, documents
and agreements made or delivered pursuant to any of the foregoing.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.12.
“Streamline Trigger”: Liquidity of (i) $20,000,000 in any intraquarter month, or
(ii) $25,000,000 for the last month, of each fiscal quarter, in each case,
measured as of the last day of the applicable month.
“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations or the Guarantee Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which (i) shares of stock or other ownership
interests representing more than 50% of the ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) are at the time owned, controlled or held; or (ii)
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned. Unless otherwise qualified, all references to a “Subsidiary”
or to “Subsidiaries” in this Agreement shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.
“SVB”: as defined in the preamble hereto.
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”









--------------------------------------------------------------------------------




“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.
“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.
“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Loans”: as defined in Section 2.3.
“Swingline Participation Amount”: as defined in Section 2.4(c).
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit of such Lender at such time.
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.8 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $55,000,000. The L/C Commitment and the Swingline Commitment are
each sublimits of the Total Revolving Commitments.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Trade Date”: as defined in Section 10.6(b)(i)(B).
“Transaction Report”: a report delivered from time to time by the Borrower in
substantially the form of Exhibit L.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of
California, or as the context may require, any other applicable jurisdiction.
“United States” and “U.S.”: the United States of America.









--------------------------------------------------------------------------------




“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.14(f).
“Voting Stock”: as to any Person, the Capital Stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.
“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Other Definitional Provisions
.
(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b)As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.


(c)The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.


(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.









--------------------------------------------------------------------------------








SECTION 2


AMOUNT AND TERMS OF COMMITMENTS


2.1    Revolving Commitments
.
(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate outstanding amount of any Revolving Loans, any Swingline Loans, the
aggregate undrawn amount of all outstanding Letters of Credit, and the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans, incurred on behalf of the Borrower and owing to such
Lender, does not exceed the amount of such Lender’s Revolving Commitment. In
addition, the amount of the Total Revolving Extensions of Credit outstanding at
such time shall not exceed the lesser of (i) the Total Revolving Commitments in
effect at such time, and (ii) the sum of (x) the Non-Formula Amount and (y) the
Borrowing Base, each as in effect at such time. During the Revolving Commitment
Period the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.


(b)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.


2.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Revolving Commitment during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M., Pacific time, one Business Day prior to the requested
Borrowing Date) in each such case specifying (i) the amount of Revolving Loans
to be borrowed, (ii) the requested Borrowing Date, and (iii) instructions for
remittance of the proceeds of the applicable Loans to be borrowed. Except as
provided in Sections 3.5(b) and 2.4(b), each borrowing of Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount). Upon receipt of any such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each such borrowing available to the Administrative Agent for the account of
the Borrower at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting such account as
is designated in writing to the Administrative Agent by the Borrower with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.


2.3     Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in









--------------------------------------------------------------------------------




accordance with the terms and conditions hereof. To the extent not otherwise
required by the terms hereof to be repaid prior thereto, the Borrower shall
repay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Revolving Termination Date.


2.4    Procedure for Swingline Borrowing; Refunding of Swingline Loans
.
(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan. Each borrowing under the Swingline Commitment shall be in
an amount equal to $100,000 or a whole multiple of $100,000 in excess thereof.
Promptly thereafter, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.4(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.


(b)        The Swingline Lender, at any time and from time to time in its sole
and absolute discretion, may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.


(c)        If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.4(a) or a Revolving Loan has been made pursuant to
Section 2.4(b), one of the events described in Section 8.1(g) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.4(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.4(b) or on the
date requested by the Swingline Lender (with at least one Business Day’s notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.


(d)        Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest









--------------------------------------------------------------------------------




on all Swingline Loans then due); provided that in the event that such payment
received by the Swingline Lender is required to be returned, such Revolving
Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.


(e)        Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.


(f)        The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.


2.5    Overadvances.     If at any time or for any reason the amount of the
Total Revolving Extensions of Credit exceeds the lesser of (x) the amount of the
Total Revolving Commitments then in effect, and (y) the sum of the Non-Formula
Amount plus the Borrowing Base then in effect (any such excess, an
“Overadvance”), the Borrower shall, if the amount of such Overadvance is
(a) equal or greater than $750,000, immediately pay the full amount of such
Overadvance to the Administrative Agent, without notice or demand, or (b) less
than $750,000, within one (1) Business Day after the receipt of a request by the
Administrative Agent therefore, pay the full amount of such Overadvance to the
Administrative Agent, in each case, for application against the Revolving
Extensions of Credit in accordance with the terms hereof.


2.6    Protective Advances


(a) Administrative Agent shall be authorized, in its discretion, at any time
that Borrower fails to obtain the insurance called for by Section 6.6 or fails
to pay any premium thereon or fails to pay any other amount which Borrower is
obligated to pay under this Agreement or any other Loan Document or which may be
required to preserve the Collateral, to make Revolving Loans (“Protective
Advances”) (a) if Administrative Agent deems such Revolving Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations, as long as such Revolving Loans do not result in an
Overadvance; or (b) to pay any other amounts chargeable to Loan Parties under
any Loan Documents, including interest, costs, fees and expenses. Lenders shall
participate on a pro rata basis in Protective Advances outstanding from time to
time in accordance with their respective Revolving Percentages.


(b) The Administrative Agent, at any time and from time to time in its sole and
absolute discretion, may, on one Business Day’s telephonic notice given by the
Administrative Agent no later than 12:00 P.M., Pacific time, and promptly
confirmed in writing, request each Revolving Lender to make, and each Revolving
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount of such
Protective Advance (each a “Refunded Protective Advance”) outstanding on the
date of such notice, to repay the Administrative Agent. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one Business Day after the date of such
notice. The Borrower irrevocably authorizes the Administrative Agent to charge
the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) immediately to pay the amount of any Refunded
Protective Advance to the extent amounts received from the Revolving Lenders are
not sufficient to repay in full such Refunded Protective Advance.









--------------------------------------------------------------------------------






2.7    Fees.


(a)        Commitment Fee. As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears
commencing on the date of the first quarterly payment after the Closing Date and
on the first day of each calendar quarter occurring thereafter prior to the
Revolving Termination Date, and on the Revolving Termination Date, in an amount
equal to the Commitment Fee Rate multiplied by the average unused portion of the
Total Revolving Commitments, as reasonably determined by the Administrative
Agent. The unused portion of the Total Revolving Commitments, for purposes of
this calculation, shall equal the difference between (i) the Total Revolving
Commitments (as reduced from time to time), and (ii) the sum of (A) the average
for the period of the daily closing balance of the Revolving Loans outstanding,
(B) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, and (C) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time. For the
avoidance of doubt, the outstanding amount of any Swingline Loans shall not be
counted towards or considered usage of the Total Revolving Commitments for
purposes of determining the Commitment Fee.


(b)        Agency Fees. The Borrower agrees to pay to the Administrative Agent
the fees in the amounts and on the dates as set forth in the Fee Letter and to
perform any other obligations contained therein.


(c)        Fees Nonrefundable. All fees payable under this Section 2.7 shall be
fully earned on the date paid and nonrefundable.


2.8    Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments


(a)    Termination or Reduction of Total Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or from time to time to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans
and Swingline Loans to be made on the effective date thereof the amount of the
Total Revolving Extensions of Credit then outstanding would exceed the lesser of
(A) the Total Revolving Commitments then in effect, and (B) the Borrowing Base
plus the Non-Formula Amount then in effect. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple in excess thereof, and shall
reduce permanently the Total Revolving Commitments then in effect; provided
further that Borrower shall pay to the Administrative Agent for the account of
the Lenders a fee equal to 0.75% of the Total Revolving Commitments upon any
such termination or reduction occurring on or before the first anniversary of
the Closing Date (except in the case of a termination or reduction due to the
refinancing of the Facility led by Administrative Agent and Pacific Western
Bank, in which case no such fee shall be payable). Any reduction of the Total
Revolving Commitments shall be applied to the Revolving Commitments of each
Lender according to its respective Revolving Percentage. All fees accrued until
the effective date of any termination of the Total Revolving Commitments shall
be paid on the effective date of such termination.
(b)    Termination or Reduction of Total L/C Commitments. The Borrower shall
have the right, upon not less than three Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the Borrower; provided that, in any such case, no such
termination or reduction of the Total L/C Commitments shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced). Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple in excess thereof, and shall reduce permanently
the Total L/C Commitments then in effect. Any reduction of the Total L/C
Commitments shall be applied to the L/C Commitments of each Lender according to
its respective L/C Percentage.









--------------------------------------------------------------------------------




All fees accrued until the effective date of any termination of the Total L/C
Commitments shall be paid on the effective date of such termination.
2.9    Uncommitted Facilities Increase in Total Revolving Commitment.


(a)The Borrower may deliver to the Administrative Agent a request (an “Increase
Request”) to increase the Total Revolving Commitments (any such incremental
borrowing being a “Facilities Increase”), provided that (i) any such Increase
Request shall be in a minimum amount of $5,000,000 or increments of $1,000,000
in excess thereof, or, if less, the remaining unused amount hereunder, and the
aggregate amount of all Facilities Increases shall not exceed the amount of
$25,000,000; (ii) no Facilities Increase shall be effective earlier than fifteen
(15) Business Days after the delivery of the Increase Request to the
Administrative Agent; (iii) each Facilities Increase shall be used solely to
increase the amount of the Total Revolving Commitment (with the understanding
that any such increase of the Total Revolving Commitment shall be an uncommitted
facility until such time as the applicable Lenders in their sole discretion
provide their written commitments in respect of such increase in connection with
such Facilities Increase); (iv) prior to consummation of any Facilities
Increase, the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating that, immediately after giving effect to
such Facilities Increase, the Loan Parties would be in compliance with the
financial covenants set forth in Section 7.1 as of the most recent fiscal
quarter for which the Borrowers have delivered financial statements pursuant to
Section 6.1; and (iv)  both before and after giving effect to any such
Facilities Increase, no Default or Event of Default shall have occurred and be
continuing. Nothing in this Agreement shall be construed to obligate any Lender
to participate in any Facilities Increase.


(b)The Administrative Agent shall promptly notify each Lender of the proposed
Facilities Increase and of the proposed terms and conditions therefor agreed
between the Borrower and the Administrative Agent. Each such Lender may, in its
sole discretion, commit to participate in such Facilities Increase by forwarding
its commitment thereto to the Administrative Agent in form and substance
satisfactory to the Administrative Agent. In consultation with the Borrower, the
Administrative Agent shall allocate the commitments to be made as part of the
Facilities Increase to the Lenders from which it has received commitments. If
the Administrative Agent does not receive sufficient commitments from existing
Lenders to effectuate the Facilities Increase, it may allocate unsubscribed
amounts to any other Person (other than the Borrower or any Affiliates thereof)
reasonably acceptable to the Administrative Agent.


(c)Each Facilities Increase shall become effective on a date agreed by the
Borrower and the Administrative Agent, subject to the satisfaction of the
conditions precedent set forth in Section 5.2 .


(d)The Facilities Increase shall be evidenced by an amendment or supplement to
this Agreement executed by the Borrower (and consented to by all other Loan
Parties) and the Administrative Agent and each Lender or Person participating in
such Facilities Increase (collectively, the “Participating Lenders”). Unless
otherwise agreed by the Loan Parties, all Lenders (including Participating
Lenders) and the Administrative Agent, the Revolving Loans made to consummate
the Facilities Increase shall be subject to the Revolving Termination Date.


2.10    Interest Rates and Payment Dates.


(a)    Each Loan (including any Swingline Loan) shall bear interest at a rate
per annum equal to (i) the Prime Rate plus (ii) the Applicable Margin.


(b)    During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a).











--------------------------------------------------------------------------------




(c)    Interest on the outstanding principal amount of each Loan shall be
payable in arrears on the last day of each month; provided that interest
accruing pursuant to Section 2.16(c) shall be payable from time to time on
demand.


2.11    Computation of Interest and Fees.


(a)    Interest payable pursuant hereto shall be calculated on the basis of a
365/366-day year and all other computations of fees pursuant hereto shall be
calculated of the basis of a 360 day year, each for the actual days elapsed.


(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).


2.12    Pro Rata Treatment and Payments.


(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.
(b)    Reserved.


(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.


(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding sentence,
interest thereon shall be payable at the then applicable rate during such
extension.


(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to









--------------------------------------------------------------------------------




the Borrower the amount of such interest paid by the Borrower for such period.
If such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(f)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower is making such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.


(g)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.


(h)The obligations of the Lenders hereunder to (i) make Revolving Loans, (ii) to
fund its participations in L/C Disbursements in accordance with its respective
L/C Percentage, (iii) to fund its respective Swingline Participation Amount of
any Swingline Loan, and (iv) to make payments pursuant to Section 9.7, as
applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.


(i)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


(j)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.


(k)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall









--------------------------------------------------------------------------------




be equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Revolving Percentages or L/C Percentages, as applicable; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of the Borrower from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.12(k)
may exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. No documentation
other than notices and the like referred to in this Section 2.12(k) shall be
required to implement the terms of this Section 2.12(k). The Administrative
Agent shall keep records (which shall be conclusive and binding in the absence
of manifest error) of participations purchased pursuant to this Section 2.12(k)
and shall in each case notify the Revolving Lenders or the L/C Lenders, as
applicable, following any such purchase. The provisions of this Section 2.12(k)
shall not be construed to apply to (i) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). The Borrower consents on behalf of itself and each other Loan
Party to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.


(l)Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.


2.13    Requirements of Law.


(a)If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or the compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:


(i)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(ii)shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender; or
(iii)impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; and the result of any of the foregoing is to
increase the cost to such Lender or such other Recipient of issuing or
participating in Letters of Credit, or to reduce any amount receivable or
received by such Lender or other Recipient hereunder in respect thereof (whether
in respect of principal, interest or any other amount), then, in any such case,
upon the request of such Lender or other Recipient, the Borrower shall promptly
pay such Lender or other Recipient, as the case may be, any additional amounts
necessary to compensate such Lender or other Recipient, as the case may be, for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any









--------------------------------------------------------------------------------




additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.


(b)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.


(c)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.
(d)    A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.13, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.13 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 2.13 shall survive the Discharge of Obligations and the resignation
of the Administrative Agent.


2.14    Taxes. For purposes of this Section 2.14, the term “Lender” includes the
Issuing Lender and the term “applicable law” includes FATCA.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.14. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b)    Payment of Other Taxes. The Borrower shall, and shall cause each other
Loan Party to, timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes applicable to such Loan Party.









--------------------------------------------------------------------------------






(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(d)    Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. If any Loan
Party fails to pay any Taxes described in Section 2.13(a) or Section 2.13(b)
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence pursuant to Section 2.13(c), such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental Taxes that become due
and payable by the Administrative Agent or any Lender as a result of any such
failure.


(e)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)    Status of Lenders.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.









--------------------------------------------------------------------------------




(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as









--------------------------------------------------------------------------------




may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.


(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the Discharge of Obligations.


2.15        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13(a),
Section 2.13(b), Section 2.14(a) or Section 2.14(d) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, in each case, with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal, regulatory or other disadvantage; provided further that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.13(a),
Section 2.13(b), Section 2.14(a) or Section 2.14(d). The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment made at the request of the Borrower.


2.16        Substitution of Lenders. Upon the receipt by the Borrower of any of
the following (or in the case of clause (a) below, if the Borrower is required
to pay any such amount), with respect to any Lender (any such Lender described
in clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):


(a)    a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.14 or of increased costs pursuant to Section 2.13 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.15 or is a Non-Consenting Lender);









--------------------------------------------------------------------------------






(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or


(c)    notice from the Administrative Agent that a Lender is a Defaulting
Lender;
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”). The Affected Lender replaced pursuant
to this Section 2.16 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitments upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts). Any such
designation of a Replacement Lender shall be effected in accordance with, and
subject to the terms and conditions of, the assignment provisions contained in
Section 10.6 (with the assignment fee to be paid by the Borrower in such
instance), and, if such Replacement Lender is not already a Lender hereunder or
an Affiliate of a Lender or an Approved Fund, shall be subject to the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld). Notwithstanding the foregoing, with respect to any
assignment pursuant to this Section 2.16, (a) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.14, such assignment shall result in a reduction
in such compensation or payments thereafter; (b) such assignment shall not
conflict with applicable law and (c) in the case of any assignment resulting
from a Lender being a Minority Lender referred to in clause (b) of this Section
2.16, the applicable assignee shall have consented to the applicable amendment,
waiver or consent. Notwithstanding the foregoing, an Affected Lender shall not
be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Affected Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
2.17        Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definitions of Required
Lenders and Required Lenders.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by









--------------------------------------------------------------------------------




the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a Deposit Account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement, and (y) be held as Cash Collateral
for the future funding obligations of such Defaulting Lender of any
participation in any future Letter of Credit; sixth, to the payment of any
amounts owing to any L/C Lender, the Issuing Lender or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, the Issuing Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.17(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.


(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.7(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
(B)    Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.
(iv)Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.4(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit and (C) the conditions set forth in Section 5.2 are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative









--------------------------------------------------------------------------------




Agent at such time, the Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time). No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure, and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 3.10.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.


(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Letters of Credit
after giving effect thereto.


(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.17(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Bank
or any other Lender may have against such Defaulting Lender.


2.18    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.









--------------------------------------------------------------------------------










SECTION 3


LETTERS OF CREDIT


3.1    L/C Commitment.


(a)Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such time.
Each Letter of Credit shall (i) be denominated in Dollars or, in the sole
discretion of the Issuing Lender with respect to any particular Letter of
Credit, a Foreign Currency, and (ii) except as otherwise agreed by the
Administrative Agent, expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the Letter of Credit Maturity Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). For purposes of this
Agreement, the stated amount of any Letter of Credit issued in a Foreign
Currency shall be converted into Dollars from time to time by the Issuing Lender
and upon any drawing under such Letter of Credit.
(b)The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:
(i)such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;
(ii)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(iii)the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);
(iv)any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;
(v)except as otherwise agreed between Borrower and the Issuing Lender, such
Letter of Credit contains any provisions providing for automatic reinstatement
of the stated amount after any drawing thereunder;
(vi)except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $100,000;
or
(vii)any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10 satisfactory to the Issuing Lender (in its sole
discretion), with the Borrower or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the









--------------------------------------------------------------------------------




Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Exposure as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.


3.2        Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit for the
account of the Borrower by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).


3.3         Fees and Other Charges.


(a)    Borrower agrees to pay, with respect to each outstanding Letter of Credit
(other than the Existing Letters of Credit) issued for the account of (or at the
request of) the Borrower, (i) a fronting fee of 0.125% per annum on the daily
amount available to be drawn under each such Letter of Credit to the Issuing
Lender for its own account (a “Letter of Credit Fronting Fee”), (ii) a letter of
credit fee equal to the Applicable Margin relating to Letters of Credit
multiplied by the daily amount available to be drawn under each such Letter of
Credit on the drawable amount of such Letter of Credit to the Administrative
Agent for the ratable account of the L/C Lenders (determined in accordance with
their respective L/C Percentages) (a “Letter of Credit Fee”), and (iii) the
Issuing Lender’s standard and reasonable fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued for the account
of (or at the request of) Borrower or processing of drawings thereunder (the
fees in this clause (iii), collectively, the “Issuing Lender Fees”). The Issuing
Lender Fees shall be paid when required by the Issuing Lender, and the Letter of
Credit Fronting Fee and the Letter of Credit Fee shall be payable quarterly in
arrears on the last Business Day of March, June, September and December of each
year and on the Letter of Credit Maturity Date after the issuance date of such
Letter of Credit. All Letter of Credit Fronting Fees and Letter of Credit Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(c)The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).
(d)Any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective L/C Percentages allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such Letter of Credit Fees, if any,
payable to the Issuing Lender for its own account.
(e)All fees payable pursuant to this Section 3.3 shall be fully-earned on the
date paid and shall not be refundable for any reason.









--------------------------------------------------------------------------------




3.4    L/C Participations; Existing Letters of Credit.


(a)    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.


(b)    Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein and for purposes of being secured by
the Collateral, a Letter of Credit outstanding under this Agreement and entitled
to the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement (which shall control in the event of a conflict).


3.5 Reimbursement.


(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 a.m. Pacific time on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 a.m. Pacific time on the date of such L/C
Disbursement. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.
(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans plus 2% per annum) on demand; provided that if at
the time of and after giving effect to such payment by the L/C Lenders, the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a Revolving
Loan in the









--------------------------------------------------------------------------------




aggregate principal amount of such payment without further action on the part of
any party, and the Total L/C Commitments shall be permanently reduced by such
amount; any amount so paid pursuant to this paragraph shall, on and after the
payment date thereof, be deemed to be Revolving Loans for all purposes
hereunder; provided that the Issuing Lender, at its option, may effectuate a
Revolving Loan Conversion regardless of whether the conditions to borrowings and
Revolving Loan Conversions set forth in Section 5.2 are satisfied.


3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.


In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.


3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.


3.9    Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the
earlier of the date of payment by the Borrower, at the rate per annum that would
apply to such amount if such amount were a Revolving Loan; provided that the
provisions of Section 2.10(b) shall be applicable to any such amounts not paid
when due.











--------------------------------------------------------------------------------




3.10    Cash Collateral.


(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 105% (or, in the case of
Letters of Credit denominated in a currency other than U.S. Dollars, 110%) of
such L/C Exposure.


At any time that there shall exist a Defaulting Lender, within ten Business Days
following the request of the Administrative Agent or the Issuing Lender (with a
copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% (or,
in the case of Letters of Credit denominated in a currency other than U.S.
Dollars, 110%) of the Fronting Exposure relating to Letters of Credit (after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by such
Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing Deposit Accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% (or, in the case
of Letters of Credit denominated in a currency other than U.S. Dollars, 110%) of
the applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.17
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.


(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.17, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents.











--------------------------------------------------------------------------------




3.11    Additional Issuing Lenders. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender or Lenders, as
applicable, designate one or more additional Lenders to act as a Letter of
Credit issuing bank under the terms of this Agreement. Any Lender designated as
a Letter of Credit issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.


3.12    Replacement of the Issuing Lender. The Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. In
addition to the foregoing, if a Lender becomes, and during the period in which
it remains, a Defaulting Lender, and any Default has arisen from a failure of
the Borrower to comply with Section 3.10(a), then the Issuing Lender may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Lender, effective at the close of business Pacific time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice). On or after the effective date of any such
resignation, the Borrower and the Administrative Agent may, by written
agreement, appoint a successor Issuing Lender. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Lender. At the time
any such replacement under any of the foregoing circumstances shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Lender pursuant to Section 3.3(a). From and after the effective
date of any such replacement, (i) the successor Issuing Lender shall have all
the rights and obligations of the replaced Issuing Lender under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the replacement of the Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of the Issuing Lender
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.


3.13    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including pursuant to
any such agreement applicable to any Existing Letter of Credit) and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.




SECTION 4


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender, as to itself, each of its Subsidiaries and
each other Loan Party, as applicable, that:
4.1        Financial Condition. The audited consolidated balance sheets of the
Borrower and its Subsidiaries as of December 31, 2015, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
KPMG, LLP, present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at June 30, 2016, and the related unaudited
consolidated statements of income and cash flows for the three-month period
ended on such date, present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the three-month period then ended (subject to normal year‑end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP









--------------------------------------------------------------------------------




applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has,
as of the Closing Date, any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long‑term leases or unusual
forward or long‑term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.


4.2         No Change. Since December 31, 2015, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.


4.3         Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect, and (d) is in material
compliance with all Requirements of Law except in such instances in which
(i) such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.


4.4        Power, Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


4.5         No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
material Requirement of Law (except as set forth in Schedule 4.5 but including
any Operating Document of any Group Member) or any material Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any material Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents). No
Requirement of Law or Contractual Obligation applicable to the Borrower or any
of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect. The absence of obtaining the Governmental Approvals described in
Schedule 4.5 and the violations of Requirements of Law referenced in Schedule
4.5 shall not have an adverse effect on any rights of the Lenders or the
Administrative Agent pursuant to the Loan Documents.


4.6         Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) that could reasonably be expected to









--------------------------------------------------------------------------------




have a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party, or (b) that could reasonably be expected to have a Material Adverse
Effect.


4.7        No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in which the default could reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing, nor shall either result from the making of a
requested credit extension.


4.8         Ownership of Property; Liens; Investments. Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3. No Loan Party owns any Investment except as permitted by
Section 7.7. Section 10 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the date hereof, if any. Section 4 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the date hereof.


4.9         Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any such Group Member’s Intellectual
Property, nor does the Borrower know of any valid basis for any such claim,
unless such claim could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Loan Parties, the use of Intellectual Property
by each Group Member, and the conduct of such Group Member’s business, as
currently conducted, does not infringe on or otherwise violate the rights of any
Person, unless such infringement could not reasonably be expected to have a
Material Adverse Effect, and there are no claims pending or, to the knowledge of
the Borrower, threatened to such effect.


4.10     Taxes. Each Group Member has filed or caused to be filed all U.S.
Federal income tax returns and all other material income, state and other tax
returns that are required to be filed by it and has either paid or caused to be
paid or established an appropriate reserve determined in accordance with GAAP
for all material taxes shown to be due and payable on said returns or on any tax
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (including those for which the amount or validity of which are
currently being contested in good faith by appropriate proceedings); no tax Lien
has been filed and is currently outstanding (other than Liens permitted by
Section 7.3(a)) on the assets of any Loan Party, and, to the knowledge of the
Borrower, no material claim is being asserted with respect to any such tax.


4.11     Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.


4.12     Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.











--------------------------------------------------------------------------------




4.13 ERISA.


Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:


(a)     Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;
(b)    No ERISA Event has occurred or is reasonably expected to occur;


(c)    each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;


(d)    as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;


(e)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000;


(f)the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;


(g)all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and


(h)(i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans.


4.14     Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Federal
Power Act, that may limit its ability to incur Indebtedness or that may
otherwise render all or any portion of the Obligations unenforceable.


4.15     Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing and delivered concurrently with the Compliance Certificate
required pursuant to Section 6.2 of this Agreement after the Closing
Date, Schedule 4.15 sets forth the name and jurisdiction of organization of the
Borrower and each Subsidiary of the Borrower and, as to each such Subsidiary and
the Borrower, the percentage of each class of Capital Stock owned by any Loan
Party.











--------------------------------------------------------------------------------




4.16     Use of Proceeds. The proceeds of the Revolving Loans shall be used to
refinance the obligations of the Borrower outstanding under the Existing Credit
Facility and for working capital and general corporate purposes.


4.17     Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:


(a)    Except as disclosed on Schedule 4.17, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or have
constituted a violation of, or could give rise to liability under, any
applicable Environmental Law;


(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with applicable Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;


(c)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any applicable Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;


(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any applicable
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to the Properties or the Business;


(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;


(f)    the Properties and all operations of the Group Members at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any applicable Environmental Law with respect to the
Properties or the Business; and


(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.


4.18     Accuracy of Information, Etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact









--------------------------------------------------------------------------------




and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.


4.19     Security Documents.


(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Stock, if any,
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the California UCC or
the corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3). As of the Closing Date, no
Loan Party that is a limited liability company or partnership has any Capital
Stock that is not a Certificated Security.


(b)    Any Mortgages delivered after the Closing Date pursuant to Section 6.12
will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except as
expressly provided by Section 7.3).


4.20     Solvency.     Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness, Obligations and obligations being incurred in
connection herewith, will be and will continue to be, Solvent.


4.21    Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.


4.22    Insurance. All insurance material to the operations of the Group Members
maintained by the Loan Parties is in full force and effect in all material
aspects, all premiums have been duly paid, no Loan Party has received notice of
material violation or cancellation thereof (except to the extent such notice of
cancellation would not result in a breach of Section 6.6), and there exists no
material default under any requirement of such insurance. Each Loan Party
maintains, with financially sound and reputable insurance companies, insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.


4.23     No Casualty. No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any Casualty Event affecting all or any material portion of the Loan Parties’
property that is not covered by insurance.









--------------------------------------------------------------------------------






4.24     Accounts Receivable.


(a)    To the extent any Account is designated in any Borrowing Base Certificate
as an Eligible Account, such Account constitutes an Eligible Account as of the
date of such Borrowing Base Certificate.


(b)    All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
the Borrower’s books and records are genuine and in all respects what they
purport to be. All sales and other transactions underlying or giving rise to
each Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. To the Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Accounts are genuine, and all such documents, instruments and agreements are
legally enforceable in accordance with their terms.


4.25    Capitalization. Schedule 4.25 sets forth the beneficial owners of all
Capital Stock of the Subsidiaries of the Borrower, and the amount of Capital
Stock held by each such owner, as of the Closing Date.


4.26    OFAC; Sanctions Etc. None of the Borrower, any of its Subsidiaries or,
to the knowledge of the Borrower, any director, officer, employee, agent, or
Affiliate of the Borrower or any of its Subsidiaries is Person that is, or is
owned or controlled by Persons that are: (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, or other relevant
sanctions authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions, including, without limitation Crimea, Cuba, Iran, North Korea,
Sudan and Syria).


4.27    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.




SECTION 5


CONDITIONS PRECEDENT


5.1         Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of each such extension of credit on the Closing Date, of the
following conditions precedent:


(a)    Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:


(i)this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;
(ii)the Collateral Information Certificate, executed by a Responsible Officer of
the Loan Parties;
(iii)if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;
(iv)if required by the Swingline Lender, the Swingline Loan Note executed by the
Borrower in favor of such Swingline Lender;
(v)the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Grantor named therein;
(vi)each other Security Document, executed and delivered by the applicable Loan
Party party thereto; and
(vii)a completed Borrowing Base Certificate dated as of the Closing Date.









--------------------------------------------------------------------------------






(b)    Financial Statements; Projections. The Administrative Agent shall have
received (i)  audited consolidated and consolidating financial statements of the
Borrower as of December 31, 2015 (ii) unaudited interim consolidated and
consolidating financial statements of the Borrower for the latest fiscal quarter
ended after the date of the latest applicable financial statements delivered
pursuant to clause (i) of this paragraph and at least 15 days before the Closing
Date.


(c)    Approvals. Except for the Governmental Approvals described in Schedule
4.4, all Governmental Approvals and consents and approvals of, or notices to,
any other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the other transactions contemplated hereby, shall
have been obtained and be in full force and effect.


(d)    Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (i) the Operating Documents of such Loan Party, (ii) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, (iv) a long
form good standing certificate for each Loan Party certified as of a recent date
by the appropriate Governmental Authority of its respective jurisdiction of
organization, and (v) certificates of qualification as a foreign corporation
issued by each jurisdiction in which the failure of the applicable Loan Party to
be so qualified could reasonably be expected to result in a Material Adverse
Effect.


(e)    Responsible Officer’s Certificates.


(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.


(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (e) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2015, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.


(f)    Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.


(g)    Reports. The Administrative Agent shall have received, in form and
substance satisfactory to it, all asset appraisals, field audits, and such other
reports and certifications, as it has reasonably requested.


(h)    Existing Credit Facility, Etc. The Borrower shall have provided notice to
the Existing Lender (in accordance with the terms of the Existing Credit
Facility) of its intent to pay all obligations of the Group Members outstanding
under the Existing Credit Facility on the Closing Date, (B) all obligations of
the









--------------------------------------------------------------------------------




Group Members in respect of the Existing Credit Facility shall, substantially
contemporaneously with the funding of certain Loan proceeds on the Closing Date
directly to the Existing Lender as contemplated by Section 2.2, have been paid
in full, (C) the Administrative Agent shall be satisfied that all actions
necessary to terminate the agreements evidencing the obligations of the Group
Members in respect of the Existing Credit Facility and the Liens of the Existing
Lender in the assets of the Group Members securing obligations under the
Existing Credit Facility shall have been, or substantially contemporaneously
with the Closing Date, shall be, taken, and (D) the Administrative Agent shall
have received such other documents and information related to the Existing
Credit Facility and the refinancing thereof as it may request.
 
(i)Collateral Matters.


(i)Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, or Liens
to be discharged on or prior to the Closing Date.


(ii)Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received originals of (A) the certificates representing the shares of
Capital Stock pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and (B) each promissory
note (if any) pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.


(iii)Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Loan Documents or under law or reasonably requested by the Administrative
Agent to be filed, executed, registered or recorded to create in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed (if applicable) and delivered to the Administrative Agent in proper
form for filing, registration or recordation.


(j)[Reserved]


(k)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date.


(l)Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of Baker & McKenzie LLP and Stoel Rives, LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent. Such legal opinions shall cover such matters incident to the transactions
contemplated by this Agreement and the other Loan Documents as the
Administrative Agent may reasonably require.
(m)Borrowing Notices. The Administrative Agent shall have received, in respect
of any Revolving Loans to be made on the Closing Date, a completed Notice of
Borrowing executed by the Borrower and otherwise complying with the requirements
of Section 2.2.


(n)No Material Adverse Effect. There shall not have occurred since December 31,
2015 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.











--------------------------------------------------------------------------------




(o)No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.
5.2         Conditions to Each Extension of Credit. The agreement of each Lender
to make any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion) is subject to the satisfaction of the following
conditions precedent:


(a)    Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.


(b)    Borrowing Base Certificate. The Borrower shall have delivered to the
Administrative Agent a duly executed original Borrowing Base Certificate
reflecting information concerning Eligible Accounts as of a date not more than
three days prior to the requested Borrowing Date.


(c)    Availability. With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.1 shall be
complied with.


(d)    Notices of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing in connection with any such request for extension of credit
which complies with the requirements hereof.


(e)    No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding any Revolving Loan
Conversion) shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit or Revolving Loan Conversion, as
applicable, that the conditions contained in this Section 5.2 have been
satisfied.
5.3         Post-Closing Conditions Subsequent. The Borrower shall satisfy each
of the conditions subsequent to the Closing Date specified in this Section 5.3
to the reasonable satisfaction of the Administrative Agent, in each case by no
later than the date specified for such condition below:


(a)    The Borrower shall cause to be delivered to the Administrative Agent by
no later than the date occurring 60 days after the Closing Date (or such later
date as Administrative Agent shall determine in its sole discretion) insurance
certificates satisfying the requirements of Section 6.6 hereof and
Section 4.3(l) of the Guarantee and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative









--------------------------------------------------------------------------------




Agent that the insurance policies of each Loan Party have been endorsed for the
purpose of naming the Administrative Agent (for the ratable benefit of the
Secured Parties) as an “additional insured” or “lender loss payee”, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent;
(b)    The Borrower shall use commercially reasonable efforts to cause to be
delivered to the Administrative Agent by no later than the date occurring 60
days after the Closing Date a landlord waiver covering its headquarters
location;


(c)    The Borrower shall cause to be delivered to the Administrative Agent by
no later than the date occurring 90 days after the Closing Date, or such later
date as determined by Administrative Agent in its sole discretion, a good
standing certificate issued by the Texas Secretary of State certifying that
Borrower is duly qualified as a foreign corporation or other organization and in
good standing under the laws of Texas as well as evidence of Borrower’s tax good
standing in Texas;
  
(d)    The Borrower shall (i) cause each Loan Party and each counsel of the Loan
Parties to deliver to the Administrative Agent by no later than the date
occurring seven days after the Closing Date, the originally-executed signature
pages of such Persons to any of the agreements, opinions and other documents
referenced in Section 5.1 (including any such signature pages to this Agreement
and each of the other Loan Documents) in respect of which the Administrative
Agent, as an accommodation to the Loan Parties, has agreed to accept copies of
such Persons’ signature pages for purposes of the closing of this Agreement and
the other Loan Documents, and (ii) use commercially reasonable efforts to cause
any other Persons party to any agreements or other documents referenced in
Section 5.1 to deliver to the Administrative Agent by no later than the date
occurring 15 days after the Closing Date the originally-executed signature pages
of such Persons to any of the agreements, notice acknowledgments and other
documents referenced in Section 5.1 in respect of which the Administrative
Agent, as an accommodation to the Loan Parties, has agreed to accept copies of
such Persons’ signature pages for purposes of the closing of this Agreement and
the other Loan Documents.




SECTION 6


AFFIRMATIVE COVENANTS


The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:


(a)    as soon as available, but in any event within (i) 90 days after the end
of each fiscal year of the Borrower or, (ii) if the Borrower is a publicly
traded company and has been granted an extension by the SEC with respect to any
fiscal year of the Borrower permitting the late filing by the Borrower of any
annual report on form 10-K, the earlier of (x) 120 days after the end of such
fiscal year of the Borrower and (y) the last day of such extension period, a
copy of the audited consolidated and consolidating balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year and the
related audited consolidated and consolidating statements of income and of cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG LLP or other independent certified public accountants of
nationally recognized standing;


(b)    as soon as available, but in any event within (i) 45 days after the end
of each of the first three fiscal quarterly periods of each fiscal year of the
Borrower or (ii) if the Borrower is a publicly traded company and has been
granted an extension by the SEC with respect to any fiscal quarter of the
Borrower permitting the late filing by the Borrower of any quarterly report on
form 10-Q, the earlier of (x) 60 days after the end of such fiscal quarter of
the Borrower and (y) the last day of such extension period, the unaudited
consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal quarter









--------------------------------------------------------------------------------




and the related unaudited consolidated and consolidating statements of income
and of cash flows for such fiscal quarter and the portion of the fiscal year
through the end of such fiscal quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to the absence
of footnotes and year-end audit adjustments);


(c)    as soon as available, but in any event not later than 30 days after the
end of each month occurring during each fiscal year of the Borrower (other than
the third, sixth, ninth and twelfth such months), the unaudited consolidated and
consolidating balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such month and the related unaudited consolidated and
consolidating statements of income for such month and the portion of the fiscal
year through the end of such month, setting forth in each case in comparative
form the figures for the previous year, certified by a Responsible Officer of
the Borrower as being fairly stated in all material respects (subject to normal
year-end audit adjustments).


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
The Borrower shall be deemed to have delivered, transmitted and to have
otherwise complied with the requirements of this Section 6.1 to the extent any
item required to be delivered has been made available on the SEC’s “EDGAR”
website (or any successor thereto) or on the investor relations page of
Borrower’s website (which page is, as of the date of this Agreement,
http://www.radisys.com/investor-relations).
6.2         Certificates; Reports; Other Information. Furnish (or, in the case
of clause (a), use commercially reasonable efforts to furnish) to the
Administrative Agent, for distribution to each Lender (or, in the case of clause
(j), to the relevant Lender):


(a)    as soon as available, but no later than thirty (30) days after the end of
each month, a cash report evidencing Borrower’s compliance with the terms of
Section 6.10;


(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, each Loan
Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has no knowledge of any
Default or Event of Default except as specified in such certificate and (ii) in
the case of all monthly, quarterly or annual financial statements, a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the month, fiscal quarter or
fiscal year of the Borrower, as the case may be;


(c)    as soon as available, and in any event no later than 60 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such Projections are based, at the time of submission, on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;


(d)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence (other than correspondence that









--------------------------------------------------------------------------------




is solely administrative or procedural rather than substantive) received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation by such agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof (other than routine comment letters from the staff of the SEC relating
to the Borrower’s filings with the SEC);


(e)    within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;


(f)    upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law, in each case, that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;


(g)    concurrently with the delivery of the financial statements referred to in
Section 6.1(c), (i) a Borrowing Base Certificate accompanied by such supporting
detail and documentation as shall be requested by the Administrative Agent in
its reasonable discretion, (ii) accounts receivable agings, aged by invoice
date, (iii) reconciliations of accounts receivable agings (aged by invoice
date), and (iv) accounts payable agings, aged by invoice date;


(h)    concurrently with the delivery of the financial statements referred to in
Section 6.1(b), reconciliations of restructuring costs against the plan provided
to the Administrative Agent;


(i)    A Transaction Report (and any schedules related thereto) (i) with each
request for a Revolving Loan or L/C Advance, (ii) no later than 5:00 p.m.
Pacific time Monday of each week immediately following a week when Liquidity is
less than the Streamline Trigger, and (iii) within thirty (30) days after the
end of each month when Liquidity is greater than or equal to the Streamline
Trigger;


(j)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of insurance from a reputable insurance broker
with respect to the insurance coverage required to be maintained pursuant to
Section 6.6 and the terms of the Guarantee and Collateral Agreement, together
with any supplemental reports with respect thereto which the Administrative
Agent may reasonably request;


(k)    promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.


6.3         Accounts Receivable.


(a)    Schedules and Documents Relating to Accounts. The Borrower shall deliver
to the Administrative Agent Transaction Reports and schedules of collections, as
provided in Section 6.2, on the Administrative Agent’s standard forms. If
requested by the Administrative Agent, the Borrower shall furnish the
Administrative Agent with copies of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to the Accounts relating to such collections. In addition, the
Borrower shall deliver to the Administrative Agent, upon its reasonable request
therefor, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary endorsements, and copies of all
credit memos.











--------------------------------------------------------------------------------




(b)    Disputes. The Borrower shall promptly notify the Administrative Agent of
all disputes or claims relating to Accounts which allege or involve an amount in
excess of $1,000,000. The Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing at any time so long as (i) the Borrower does so in good
faith, in a commercially reasonable manner, in the ordinary course of business,
in arm’s-length transactions, and reports the same to the Administrative Agent
in the Transaction Reports provided to the Administrative Agent; (ii) no Default
or Event of Default has occurred and is continuing at such time; and (iii) after
taking into account all such discounts, settlements and forgiveness, the Total
Revolving Extensions of Credit then outstanding will not exceed the Available
Revolving Commitments then in effect.


(c)    Collection of Accounts. The Borrower shall have the right to collect all
payments in respect of its Accounts other than during the existence of an Event
of Default (during which time the Administrative Agent may, in its sole
discretion, collect any such Accounts of the Borrower); provided that the
Borrower shall collect all payments in respect of any Accounts of the Borrower
through, and shall otherwise deposit all proceeds of such Accounts in, the
Designated Deposit Account, which shall be subject to a first priority perfected
security interest in favor of the Administrative Agent for the benefit of the
Lenders. With respect to any cash collections deposited into the Designated
Deposit Account in accordance with this subsection, such amounts shall not be
applied to pay outstanding Loans and shall be transferred on a daily basis to
Borrower’s operating account with the Administrative Agent so long as Liquidity
is in excess of the Streamline Trigger. At all times that Liquidity is below the
Streamline Trigger, collections from Accounts will be applied to the Obligations
in accordance with Section 2.15 hereof.


(d)    Returns. Upon the request of the Administrative Agent, the Borrower shall
promptly provide the Administrative Agent with an Inventory return history;


(e)    Verification. The Administrative Agent may, from time to time, verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts, either in the name of a Borrower or the
Administrative Agent;


(f)    No Liability. The Administrative Agent shall not be responsible or liable
for any shortage or discrepancy in, damage to, or loss or destruction of, any
goods, the sale or other disposition of which gives rise to an Account, or for
any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any of the Borrower’s
obligations under any contract or agreement giving rise to an Account. Nothing
herein shall, however, relieve the Administrative Agent from liability for its
own gross negligence or willful misconduct.


6.4         Payment of Obligations; Taxes.


(a)    Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all (i) Indebtedness the outstanding
principal amount (and, in the case of Swap Agreements, other than Specified Swap
Agreements, the Swap Termination Value) of which, individually or in the
aggregate of all such Indebtedness, exceeds in the aggregate $2,500,000 and (ii)
its other material obligations (including all material Taxes and material Other
Taxes imposed by law on an applicable Loan Party but excluding obligations that
arise solely under commercial contracts other than commercial contracts that
contain financing arrangements constituting Indebtedness ) of whatever nature,
except in the case of (i) and (ii) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.


(b)    File or cause to be filed all U.S. Federal income tax returns and all
other material income, state and other material tax returns that are required to
be filed.


6.5        Maintenance of Existence; Compliance.









--------------------------------------------------------------------------------






(a)    (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain or obtain all
Governmental Approvals and all other rights, privileges and franchises necessary
or desirable in the normal conduct of its business or necessary for the
performance by such Person of its Obligations under any Loan Document, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect;


(b)     comply with all Contractual Obligations (including with respect to
leasehold interests of the Borrower) and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and


(c)     comply with all Governmental Approvals, and any term, condition, rule,
filing or fee obligation, or other requirement related thereto, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Borrower
shall, and shall cause each of its ERISA Affiliates to: (1) maintain each
Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code or other Federal or state law; (2) cause each
Pension Plan to maintain its qualified status under Section 401(a) of the Code;
(3) make all required contributions to any Pension Plan; (4) not become a party
to any Multiemployer Plan; (5) ensure that all liabilities under each Pension
Plan are either (x) funded to at least the minimum level required by law or, if
higher, to the level required by the terms governing such Pension Plan;
(y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Pension Plan are and
continue to be promptly paid at no less than the rates required under the rules
of such Pension Plan and in accordance with the most recent actuarial advice
received in relation to such Pension Plan and applicable law.


6.6        Maintenance of Property; Insurance.
  
(a)    Keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted; and


(b)    maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business.


6.7    [Reserved].


6.8    Notices. Give prompt written notice to the Administrative Agent of:


(a)    the occurrence of any Default or Event of Default;


(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member that, if not cured or if adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect; and (ii)
litigation, investigation or proceeding that may exist at any time between any
Group Member and any Governmental Authority that, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;


(c)    any litigation or proceeding affecting any Group Member (i) which could
reasonably be expected to result in liability to the Borrower or any of its
Subsidiaries of $500,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought against any Group Member and which could
reasonably be expected to be material and adverse to the Borrower and its
Subsidiaries, or (iii) which relates to any Loan Document;









--------------------------------------------------------------------------------






(d)    (i)    promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $1,000,000 of any Loan Party or any
of their respective ERISA Affiliates: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Pension Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and


(ii)    upon the reasonable request of the Administrative Agent after the
giving, sending or filing thereof, or the receipt thereof, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Loan Party or any of its respective ERISA Affiliates with the IRS with
respect to each Pension Plan; and


(iii)    promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $1,000,000 of any Loan Party or any of its respective
ERISA Affiliates;


(e)    any Asset Sale undertaken by any Group Member and, with respect to any
such Asset Sale, the amount of any Net Cash Proceeds received by such Group
Member in connection therewith;


(f)    any material change in accounting policies or financial reporting
practices by any Loan Party; and


(g)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.


Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and, if applicable, stating what action the relevant Group
Member proposes to take with respect thereto.
1.Environmental Laws.


(a)Comply in all respects with, and ensure compliance in all respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.


(b)Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws except where the failure
to comply could not reasonably be expected to have a Material Adverse Effect.











--------------------------------------------------------------------------------




6.11    Operating Accounts. Maintain the Borrower’s and its Subsidiaries’
primary U.S. depository and operating accounts (other than zero balance
accounts, fiduciary, tax withholding and payroll accounts) and Securities
Accounts with (i) SVB or with SVB’s Affiliates or (ii) any other Lender or such
Lender’s Affiliate, provided that such accounts are subject to a Deposit Account
Control Agreement satisfactory to the Administrative Agent.


6.11    Audits. At reasonable times, on five (5) Business Day’s prior notice
(provided that no notice shall be required if the Administrative Agent
reasonably believes an Event of Default has occurred and is continuing), the
Administrative Agent, or its agents, shall have the right to inspect the
Collateral and the right to audit and copy any and all of any Loan Party’s books
and records including ledgers, federal and state tax returns, records regarding
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information. The foregoing inspections and audits shall be at the Borrower’s
expense, and the charge therefor shall be One Thousand Dollars ($1,000) per
person per day (or such higher amount as shall represent the Administrative
Agent’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. Such inspections and audits shall not be undertaken more
frequently than once per year, unless (i) Liquidity is less than the Streamline
Trigger, in which case such inspections and audits shall occur once every six
(6) months or (ii) an Event of Default has occurred and is continuing, in which
case such inspections and audits shall occur as often as the Administrative
Agent shall determine is necessary. In the event Borrower and Administrative
Agent schedule an audit more than ten (10) days in advance, and Borrower cancels
or seeks to reschedules the audit with less than ten (10) days written notice to
Administrative Agent, then (without limiting any of Administrative Agent’s
rights or remedies) Borrower shall pay Administrative Agent a fee of One
Thousand Dollars ($1,000) plus any out-of-pocket expenses incurred by
Administrative Agent to compensate Administrative Agent for the anticipated
costs and expenses of the cancellation or rescheduling.


6.12    Additional Collateral, Etc.


(a)        With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below, and
(y) any property subject to a Lien expressly permitted by Section 7.3(g)) as to
which the Administrative Agent, for the ratable benefit of the Secured Parties,
does not have a perfected Lien, promptly (and in any event within three Business
Days) (i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent may reasonably deem necessary or advisable to evidence that such Loan
Party is a Guarantor and to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.


(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage
(expressly permitted by Section 7.3), in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.









--------------------------------------------------------------------------------






(c)With respect to any new direct or indirect Material Domestic Subsidiary
created or acquired after the Closing Date by any Loan Party (excluding a First
Tier Foreign Subsidiary Holding Company), promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new Material Domestic Subsidiary that is (x) owned directly or indirectly by
such Loan Party and (y) not owned directly or indirectly by a Foreign Subsidiary
(provided that in no event shall more than 66% of the total outstanding Voting
Stock of any Foreign Subsidiary be required to be pledged or deemed to be
pledged as a result of the pledge of the Capital Stock of a new Material
Domestic Subsidiary to the extent such pledge would or could reasonably be
expected to result in material adverse tax consequences to the Borrower or its
Subsidiaries), (ii) deliver to the Administrative Agent such documents and
instruments as may be reasonably required to grant, perfect, protect and ensure
the priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Material Domestic Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions as are necessary or advisable in the opinion of the Administrative Agent
to grant to the Administrative Agent for the ratable benefit of the Secured
Parties a perfected first priority security interest and Lien in the Collateral
described in the Guarantee and Collateral Agreement, with respect to such new
Material Domestic Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Material Domestic Subsidiary, in form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.


(d)With respect to any new First Tier Foreign Subsidiary or any First Tier
Foreign Subsidiary Holding Company (in each case, that is not an Immaterial
Subsidiary), as applicable, created or acquired after the Closing Date by any
Loan Party, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement, as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority security
interest and Lien in the Capital Stock of such new First Tier Foreign Subsidiary
or First Tier Foreign Subsidiary Holding Company, as applicable, that is owned
by any such Loan Party (provided that in no event shall more than 66% of the
total outstanding Voting Stock of any such new First Tier Foreign Subsidiary or
First Tier Foreign Subsidiary Holding Company, as applicable, be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock (if certificated), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, and take such other action (including, as applicable, the
delivery of any Foreign Pledge Documents reasonably requested by the
Administrative Agent) as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.


(e)Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where Collateral is stored or located, which agreement or letter, in
any such case, shall contain a waiver or subordination of all Liens or claims
that the landlord or bailee may assert against the Collateral at that location,
and shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent. After the Closing Date, no real property or warehouse
space shall be leased by any Loan Party and no Inventory shall be shipped to a
processor or converter under arrangements established after the Closing Date,
without the prior written consent of the Administrative Agent (which consent, in
the Administrative Agent’s discretion, may be conditioned upon the exclusion
from the Borrowing Base of Inventory at that location or the establishment of
Reserves acceptable to the Administrative Agent) or unless and until a
reasonably









--------------------------------------------------------------------------------




satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location. Each Loan Party shall pay and
perform its material obligations under all leases and other agreements (except
where failure to do so would not result in a Lien that attaches to Collateral
other than carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings) with respect to each leased location or
public warehouse where any Collateral is or may be located.


(f)Notwithstanding the terms of Section 6.12 or anything to the contrary in this
Agreement, the Administrative Agent may, in its sole discretion, determine that
a Loan Party shall not be required to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority security
interest, Mortgage, or Lien, as applicable, in certain of such property
described in this Section 6.12, if, in the Administrative Agent’s sole judgment,
(i) the cost or other consequences of requiring the grant of such perfected
first priority security interest, Mortgage, or Lien, as applicable, in such
property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom or (ii) the grant of such perfected first priority security
interest, Mortgage, or Lien, as applicable, in such property would result in
material adverse tax consequences resulting from the payment of mortgage, stamp
or similar taxes; provided that in the case of the foregoing clauses (i) and
(ii), the Administrative Agent may, in its reasonable discretion, require such
Loan Party to grant a security interest, Mortgage, or Lien, as applicable, under
U.S. law in a manner that would not result in excessive cost.


6.13    Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing
by any Loan Party to become Insider Subordinated Indebtedness (a) on or prior to
the Closing Date, in respect of any such Insider Indebtedness in existence as of
the Closing Date or (b) contemporaneously with the incurrence thereof, in
respect of any such Insider Indebtedness incurred at any time after the Closing
Date.


6.14    Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.


6.15    Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any other Indebtedness of the Loan
Parties.


6.16    Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.




NEGATIVE COVENANTS




The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:
7.1    Financial Condition Covenants.


(a)    Minimum Consolidated Adjusted EBITDA. Permit Consolidated Adjusted
EBITDA, on a trailing twelve month basis as of the last day of any fiscal
quarter specified below, to be no less than the correlative amount specified
below:









--------------------------------------------------------------------------------




Quarter Ending
Minimum Consolidated Adjusted EBITDA
Each Quarter through 12/31/16
$12,000,000
3/31/17 and 6/30/17
$7,000,000
9/30/17
$10,000,000
12/31/17
$13,000,000
3/31/18
$14,500,000
6/30/18
$16,500,000
9/30/18
$19,000,000
12/31/18
$22,500,000
3/31/19
$24,000,000
6/30/19
$26,500,000
9/30/19
$30,000,000
12/31/19
$35,000,000



(b)    Minimum Liquidity. Permit Liquidity, determined as of the last day of any
month within a fiscal quarter as specified below, to be less than the
correlative amount specified below:
Month of Fiscal Quarter
Minimum Liquidity Required
First
$15,000,000
Second
$15,000,000
Last
$20,000,000



7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:


(a)    Indebtedness of any Loan Party pursuant to any Loan Document;


(b)    Indebtedness of (i) any Loan Party owing to any other Loan Party, (ii)
any Subsidiary that is not a Loan Party to any other Subsidiary that is not a
Loan Party, or (iii) any Subsidiary (which is not a Loan Party) owing to any
other Subsidiary that is a Loan Party, provided that, the Indebtedness permitted
under this Section 7.2(b)(iii) shall not be permitted unless the corresponding
Investment is permitted under Section 7.7 and the Indebtedness is otherwise
permitted by the terms hereof;


(c)    Guarantee Obligations (i) of any Loan Party of the Indebtedness of any
other Loan Party; (ii) of any Loan Party of the Indebtedness of any Subsidiary
(which is not a Loan Party); (iii) of any Subsidiary (which is not a Loan Party)
of the Indebtedness of any Loan Party, or (iv) by any Subsidiary (which is not a
Loan Party) of the Indebtedness of any other Subsidiary (that is not a Loan
Party), provided that, the Guarantee Obligations permitted under this Section
7.2(c) shall not be permitted unless the corresponding Investment is permitted
under Section 7.7 or the Indebtedness so guaranteed is otherwise permitted by
the terms hereof.


(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing Indebtedness in respect thereof;


(e)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding and any Permitted
Refinancing Indebtedness in respect thereof;









--------------------------------------------------------------------------------




(f)    Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $1,000,000;


(g)unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $1,000,000 at any one time outstanding;
(h)obligations (contingent or otherwise) of the of the Loan Parties and their
respective Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.12 and not for purposes of speculation;


(i)Indebtedness of a Person existing at the time such Person is acquired by,
merged into or consolidated with a Loan Party or becomes a Subsidiary of a Loan
Party or acquired by a Loan Party; provided that such Indebtedness was not
entered into in contemplation of such acquisition, merger, consolidation or
Investment, and any Permitted Refinancing Indebtedness in respect thereof;


(j)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;


(k)Indebtedness of Radisys Technologies (Shenzhen) Co., Ltd. in favor of
Borrower not to exceed $4,000,000 in the aggregate at any time;


(l)Indebtedness secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding and any
Permitted Refinancing Indebtedness in respect thereof;


(m)Indebtedness owed to any Person providing workers’ compensation, unemployment
insurance, health, disability, pension, severance or other employee benefits or
under other social security legislation or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person; and


(n)Indebtedness incurred by any Loan Party subordinated to all of the Loan
Parties’ now or hereafter arising Indebtedness pursuant to any Loan Document
(pursuant to a subordination, intercreditor, or other similar agreement on
similar terms to the Guarantee and Collateral Agreement or otherwise in form and
substance reasonably satisfactory to the Administrative Agent entered into
between the Lenders and the other creditor), on terms acceptable to the
Administrative Agent in its sole discretion.


7.3        Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:


(a)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;


(b)    carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;


(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;


(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, utilities, customs bonds, statutory obligations,
surety and appeal bonds, performance bonds and









--------------------------------------------------------------------------------




other obligations of a like nature incurred in the ordinary course of business
(other than for indebtedness or any Liens arising under ERISA);


(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;


(f)    Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d); provided that (i) no such Lien is
spread to cover any additional property after the Closing Date, (ii) the amount
of Indebtedness secured or benefitted thereby is not increased (other than the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such
Indebtedness), (iii) the direct or any contingent obligor with respect thereto
is not a Loan Party or is otherwise not changed, and (iv) any renewal or
extension of the obligations secured thereby is permitted by Section 7.2(d);


(g)    Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, (iii) the principal
amount of Indebtedness secured thereby is not increased (other than as permitted
by Permitted Refinancing Indebtedness); and (iv) the amount of the Indebtedness
secured thereby does not exceed $5,000,000;


(h)    Liens created pursuant to the Security Documents;


(i)    any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;


(j)    judgment Liens that do not constitute a Default or an Event of Default
under Section 8.1(i) of this Agreement;


(k)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash management and operating account management or
are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;


(l)    (i)     cash deposits and liens on cash and Cash Equivalents pledged to
secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by Section
7.2(f) that encumber documents and other property relating to such letters of
credit, and (iii) Liens securing Specified Swap Agreement Obligations permitted
by Section 7.2(h);


(m)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Loan Party or becomes a
Subsidiary of a Loan Party or acquired by a Loan Party; provided that (i) such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2;


(n)    the replacement, extension or renewal of any Lien permitted by clause
(m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;









--------------------------------------------------------------------------------




(o)non-exclusive licenses of intellectual property granted to third parties in
the ordinary course of business;


(p)leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with any Loan Party’s leased premises or leased
property;


(q)Liens on insurance proceeds securing the payment of financed insurance
premiums;


(r)Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;


(s)customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other similar agreement; and


(t)Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$1,000,000 at any one time.


7.4        Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:


(a)    (i) any Subsidiary of a Loan Party may be merged, consolidated or
amalgamated with or into a Loan Party (provided that such Loan Party shall be
the continuing or surviving Person), (ii) any Subsidiary that is not a Loan
Party may be merged, consolidated or amalgamated with or into a Subsidiary that
is not a Loan Party or (iii) any merger, consolidation or amalgamation shall be
permitted if permitted by Section 7.5; and


(b)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation, dissolution or other transaction that results
in the assets of such Subsidiary being transferred to the Borrower or any other
Loan Party, or (ii) pursuant to a Disposition permitted by Section 7.5.


7.5        Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of the Borrower,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:


(a)    Dispositions of obsolete or worn out property in the ordinary course of
business;
(b)    Dispositions of Inventory in the ordinary course of business;
(c)    Dispositions permitted by clause (i) of Section 7.4(b);
(d)    the sale or issuance of the Capital Stock of any Subsidiary of the
Borrower (i) to the Borrower or any other Loan Party, or (ii) in connection with
any transaction that does not result in a Change of Control;


(e)    the use or transfer of money, cash or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;


(f)    (i) the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business; and (ii)
licensing of patents, trademarks, copyrights, and other Intellectual Property
rights customary for companies of similar size and in the same industry as
Borrower and that are approved by Borrower’s board of directors and which would
not result in a legal transfer of title of such licensed Intellectual Property,
but that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discrete geographical areas outside of the
United States;









--------------------------------------------------------------------------------




(g)    the Disposition of property (i) by any Loan Party to any other Loan
Party, and (ii) by any Subsidiary that is not a Loan Party to any other Group
Member;


(h)    Dispositions of property subject to a Casualty Event;


(i)    leases or subleases of real property;


(j)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(a);


(k)    any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;


(l)    Dispositions of other property having a fair market value not to exceed
$1,000,000 in the aggregate for any fiscal year of the Borrower, provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition; and


(m)    payments permitted under Section 7.6 and Liens permitted under Section
7.3.
provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.
7.6        Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, declare or pay any dividend
(other than dividends payable solely in Capital Stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:


(a)    any Group Member may (i) make Restricted Payments to any Group Member and
(ii) declare and make dividends which are payable solely in the common Capital
Stock of such Group Member;


(b)    each Loan Party may, (i) purchase common Capital Stock or common Capital
Stock options from present or former officers or employees of any Group Member
upon the death, disability or termination of employment of such officer or
employee; provided that no Default or Event of Default then exists or would
result therefrom and the aggregate amount of payments made under this clause
(i) shall not exceed $1,000,000 during any fiscal year of the Borrower;


(c)    the Borrower and its Subsidiaries may make Restricted Payments not
otherwise permitted by one of the foregoing clauses of this Section 7.6;
provided that the aggregate amount of all such Restricted Payments made pursuant
to this clause (f) shall not exceed $500,000.


7.7        Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:


(a)    extensions of trade credit in the ordinary course of business;









--------------------------------------------------------------------------------




(b)    Investments in cash and Cash Equivalents;


(c)    Guarantee Obligations permitted by Section 7.2(c)(i), (iii) or (iv) and
Indebtedness permitted by Section 7.2(k);


(d)    loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $250,000 at any one
time outstanding;


(e)    intercompany Investments by any Group Member in the Borrower;


(f)    Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;


(g)    Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;


(h)    Investments to fund or pay obligations with respect to workers’
compensation, unemployment insurance, health, disability, pension, severance or
other employee benefits or other social security legislation, in each case, made
pursuant to applicable law;


(i)    in addition to Investments otherwise expressly permitted by this Section,
Investments by any Loan Party in any non-Loan Party the aggregate amount of all
of which Investments in non-Loan Parties (valued at cost) does not exceed
$5,000,000 during any fiscal year of the Borrower;


(j)    in addition to Investments otherwise expressly permitted by this Section,
Investments (including in joint ventures, strategic alliances and corporate
collaborations) by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $250,000;


(k)    Investments of a Person existing at the time such Person is acquired by,
merged into or consolidated with a Loan Party or becomes a Subsidiary of a Loan
Party or acquired by a Loan Party; provided that such Investments were not
entered into in contemplation of such acquisition, merger, consolidation or
Investment; and


(l)    Investments in existence, or committed to be made, on the date of this
Agreement and described in Schedule 7.7(j), and any renewal or extension
thereof; provided that no such renewal or extension thereof shall increase the
amount of such Investment except by an amount otherwise permitted by this
Section 7.7(j) or change the fundamental nature of such Investment in a manner
not otherwise permitted under this Section 7.7.


7.8        ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to such Person or any of such Person’s ERISA Affiliates, (b) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to such Person
or any of their respective ERISA Affiliates, (c) enter into any new Pension Plan
or modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any material liability to any such Person or any of its
respective ERISA Affiliates, (d) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(e) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption)









--------------------------------------------------------------------------------




prohibited transaction under ERISA or Section 4975 of the Code, in each case,
which could reasonably be expected to have a Material Adverse Effect.


7.9        Optional Payments and Modifications of Debt Instruments. Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Indebtedness
permitted by Section 7.2 (other than Indebtedness pursuant to any Loan Document)
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.


7.10     Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.


7.11    Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5 (including with respect to
the application of the Net Cash Proceeds received in connection therewith), and
(b) any Liens in the property of any Loan Party incurred in connection with any
such Sale Leaseback Transaction are permitted under Section 7.3.


7.12     Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.


7.13 Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required pursuant to GAAP or other applicable
law, or (b) fiscal year.


7.14     Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), and (c) customary restrictions on the assignment of leases,
licenses and other agreements.


7.15     Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Loan Party and any of their respective Subsidiaries to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or to pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, (iv) restrictions of the nature referred
to in clause (c) above under agreements governing purchase money liens or
Capital Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, (v) any restrictions with respect
to Investments permitted by Section 7.7(j), or (vi) any restrictions with
respect









--------------------------------------------------------------------------------




to any agreement in effect at the time such Person becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary.


7.16     Lines of Business. Enter into any material business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, ancillary or incidental thereto.


7.17     Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.


7.18     Amendments to Organizational Agreements and Material Contracts.
(a) Amend or permit any amendments to any Loan Party’s organizational documents;
or (b) amend or permit any amendments to, or terminate or waive any provision
of, any material Contractual Obligation if such amendment, termination, or
waiver would be adverse to Administrative Agent or the Lenders in any material
respect.


7.19     Use of Proceeds. Use the proceeds of any extension of credit hereunder,
or to lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to (a) purchase
or carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in each case in
violation of, or for a purpose which violates, or would be inconsistent with,
Regulation T, U or X of the Board, (b) finance a hostile acquisition, or
(c)(i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).






SECTION 8


EVENTS OF DEFAULT


8.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:


(a)    the Borrower shall fail to pay any amount of principal of any Loan when
due in accordance with the terms hereof (including Section 2.5); or the Borrower
shall fail to pay any amount of interest on any Loan, or any other amount
payable hereunder or under any other Loan Document, within three Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof; or


(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or


(c)    (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.5, Section 5.3, Section 6.1, Section 6.3(b),
clause (i) or (ii) of Section 6.5(a), Section 6.6(b), Section 6.8(a), Section
6.10 or Section 7 of this Agreement or (ii) an “Event of Default” under and as
defined in any Security Document shall have occurred and be continuing; or


(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document to which
it is party (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
thereafter; or









--------------------------------------------------------------------------------




(e)    any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of Indebtedness
the outstanding principal amount (and, in the case of Swap Agreements, other
than Specified Swap Agreements, the Swap Termination Value) of which,
individually or in the aggregate of all such Indebtedness, exceeds in the
aggregate $2,500,000, when and as the same shall become due and payable after
the expiration of any applicable grace periods provided for therein;


(f)    any event or condition occurs that results in any Indebtedness the
outstanding principal amount (and, in the case of Swap Agreements, other than
Specified Swap Agreements, the Swap Termination Value) of which, individually or
in the aggregate of all such Indebtedness, exceeds in the aggregate $2,500,000,
when and as the same shall become due and payable after the expiration of any
applicable grace periods provided for therein becoming due prior to its
scheduled maturity or that enables or permits (after the expiration of any
applicable grace periods provided for therein) the holder or holders of any such
Indebtedness or any trustee or agent on its or their behalf to cause any such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity (it being understood that
margin calls in respect of Swap Agreements shall not constitute a defeasance or
default in respect thereof);


(g)    (i) any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(a) results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 60 days (provided that, during such 60 day period, no Loans shall be advanced
or Letters of Credit issued hereunder); or (iii) there shall be commenced
against any Group Member any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof (provided that,
during such 60 day period, no Loans shall be advanced or Letters of Credit
issued hereunder); or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or


(h)    There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $2,500,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $2,500,000; or


(i)    There is entered against any Group Member (i) one or more final judgments
or orders for the payment of money or fines or penalties issued by any
Governmental Authority involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $2,500,000 or more, or (ii) one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case (i) or (ii),
(A) enforcement proceedings are commenced by any creditor or any such
Governmental Authority, as applicable, upon such judgment, order, penalty or
fine, as applicable, or (B) such judgment, order, penalty or fine, as
applicable, shall not have been vacated, discharged, stayed or bonded, as
applicable, pending appeal within 45 days from the entry or issuance thereof; or


(j)    (i)    any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of









--------------------------------------------------------------------------------




the Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or


(ii)    there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 45 days from the
entry thereof; or


(iii)    any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business that shall not have been
vacated, discharged or stayed or bonded pending appeal within 45 days from the
entry thereof; or


(k)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or


(l)    a Change of Control shall occur; or


(m)    any of the Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal has, or could
reasonably be expected to have, a Material Adverse Effect; or


(n)    Any Loan Document not otherwise referenced in Section 8.1(j) or (k), at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the Discharge of Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or any further liability or obligation
under any Loan Document to which it is a party, or purports to revoke, terminate
or rescind any such Loan Document; or


(o)    a Material Adverse Effect shall occur.


8.2 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)    if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (g) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and


(b)    if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitments to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iii) exercise
on behalf of itself, the Lenders and the Issuing Lender all rights and remedies
available to it, the Lenders and the Issuing Lender under the Loan Documents.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have









--------------------------------------------------------------------------------




occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall Cash Collateralize an amount equal to 105% (or, in the case of Letters of
Credit denominated in a currency other than U.S. Dollars, 110%) of the aggregate
then undrawn and unexpired amount of such Letters of Credit. Amounts so Cash
Collateralized shall be applied by the Administrative Agent to the payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of the Borrower hereunder and under
the other Loan Documents in accordance with Section 8.3. In addition, the
Borrower shall also Cash Collateralize the full amount of any Swingline Loans
then outstanding. After all such Letters of Credit shall have been terminated,
expired or fully drawn upon, as applicable, and all amounts drawn under any such
Letters of Credit shall have been reimbursed in full and all other Obligations
of the Borrower and the other Loan Parties shall have been paid in full, the
balance, if any, of the funds having been so Cash Collateralized shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.


8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:


First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.13 and
2.14) payable to the Administrative Agent in its capacity as such (including
interest thereon);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.13 and 2.14), any Qualified Counterparties, in
each case, ratably among them in proportion to the respective amounts described
in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, and to payment of
premiums and other fees (including any interest thereon) under any Specified
Swap Agreements, in each case, ratably among the Lenders, the Issuing Lender,
and any Qualified Counterparties, in each case, ratably among them in proportion
to the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements, in each case, ratably
among the Lenders, the Issuing Lender, and any applicable Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
Sixth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date;









--------------------------------------------------------------------------------




Seventh, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Seventh payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.
Subject to Sections 2.17(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.




SECTION 9


THE ADMINISTRATIVE AGENT


9.1 Appointment and Authority.


(a)    Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.


(b)    The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


(c)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty)
hereby irrevocably (i) authorize the Administrative Agent to enter into all
other Loan Documents, as applicable, including the Guarantee and Collateral
Agreement, any subordination agreements and any other Security Documents, and
(ii) appoint and authorize the Administrative Agent to act as the agent of the
Secured Parties for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time









--------------------------------------------------------------------------------




to take any action, or permit the any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action, with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Loan Document.


9.2     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.


9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:


(a)    be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;


(b)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and


(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.









--------------------------------------------------------------------------------




9.4         Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.


9.5         Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice in writing from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.


9.6        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative









--------------------------------------------------------------------------------




Agent hereunder, the Administrative Agent shall have no duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Group Member or any Affiliate of a Group Member that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or affiliates.


9.7         Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.


9.8         Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.


9.9         Successor Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the State of
California, or an Affiliate of any such bank with an office in the State of
California. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in









--------------------------------------------------------------------------------




writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.


9.10     Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,


(a)    to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon the Discharge
of Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit and Specified Swap Agreements
(other than Letters of Credit and Specified Swap Agreements the Obligations in
respect of which have been Cash Collateralized in an amount equal to 105% (or,
in the case of Letters of Credit denominated in a currency other than U.S.
Dollars, 110%) thereof in accordance with the terms hereof or as to which other
arrangements satisfactory to the Administrative Agent, the Issuing Lender or any
applicable Qualified Counterparty, as applicable, shall have been made), (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document, or (iii) subject to Section 10.1, if approved,
authorized or ratified in writing by the Required Lenders;


(b)    to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and


(c)    to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.


(d)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items









--------------------------------------------------------------------------------




of property, or to release any Guarantor from its obligations under the
Guarantee and Collateral Agreement pursuant to this Section 9.10.


(e)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


9.11     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.7 and
10.5) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.7 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.12     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the titles listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender,
the Issuing Lender or the Swingline Lender hereunder.


9.13     Survival. This Section 9 shall survive the Discharge of Obligations.




SECTION 10


MISCELLANEOUS


10.1     Amendments and Waivers.


(a)    Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document), nor any terms hereof or thereof may be amended, supplemented
or modified except in accordance









--------------------------------------------------------------------------------




with the provisions of this Section 10.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (D) (i) amend, modify or waive the pro rata requirements of
Section 2.12 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.12 in a manner that adversely affects the L/C
Lenders without the written consent of each L/C Lender; (E) reduce the
percentage specified in the definition of Required Lenders without the written
consent of all Revolving Lenders; (F) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (G) amend,
modify or waive any provision of Section 2.3 or 2.4 without the written consent
of the Swingline Lender; (H) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; or (I)(i) amend or modify the
application of payments set forth in Section 8.3 in a manner that adversely
affects Revolving Lenders without the written consent of the Required Lenders,
(ii) amend or modify the application of payments set forth in Section 8.3 in a
manner that adversely affects the L/C Lenders without the written consent of the
L/C Lenders, or (iii) amend or modify the application of payments provisions set
forth in Section 8.3 in a manner that adversely affects the Issuing Lender or
any Qualified Counterparty, as applicable, without the written consent of the
Issuing Lender or each such Qualified Counterparty, as applicable. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, the Issuing Lender, each Qualified Counterparty, and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured during the period such
waiver is effective; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.
Notwithstanding the foregoing, the Issuing Lender may amend any of the
L/C-Related Documents without the consent of the Administrative Agent or any
other Lender.


(b)    Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower or any other Loan Party, as applicable,
requests that this Agreement or any of the other Loan Documents, as applicable,
be amended or otherwise modified in a manner which would require the consent of
all of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:


(i)the termination of the Commitments of each such Minority Lender;











--------------------------------------------------------------------------------




(ii)the assumption of the Loans and Commitments of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.16; and


(iii)the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.


(c)    Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit facilities to
this Agreement and to permit all such additional extensions of credit and all
related obligations and liabilities arising in connection therewith and from
time to time outstanding thereunder to share ratably (or on a basis subordinated
to the existing facilities hereunder) in the benefits of this Agreement and the
other Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders and Required Lenders.


10.2 Notices.


(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by electronic mail), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of electronic mail notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
Borrower:
Radisys Corporation
5435 NE Dawson Creek Drive
Hillsboro, OR 97124
Attn: Jon Wilson
Email: jon.wilson@radisys.com
 
 
Administrative Agent:
Silicon Valley Bank
2775 E. Cottonwood Parkway, Suite 540
Salt Lake City, UT 84121
Attention: Jayson Davis
E-Mail: jdavis@svb.com



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet









--------------------------------------------------------------------------------




website shall be deemed received upon the deemed receipt by the intended
recipient at its email address as described in the foregoing clause (a) of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (a) and (b), if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.


(c)    Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto.


(d)    (i)    Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).


(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.


10.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5     Expenses; Indemnity; Damage Waiver.\


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and









--------------------------------------------------------------------------------




the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued or participated in
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Borrower (or any other
Loan Party pursuant to any other Loan Document) for any reason fails
indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section
2.14(e).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use









--------------------------------------------------------------------------------




of the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.


(f)    Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Loan Documents,
the termination of the Commitments and the Discharge of Obligations.


10.6     Successors and Assigns; Participations and Assignments.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph 10.6(b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)in any case not described in paragraph 10.6(b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility unless each of the Administrative Agent and,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to









--------------------------------------------------------------------------------




the Loans and/or the Commitments assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph 10.6(b)(i)(B) of this Section
and, in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and


(C)the consent of the Issuing Lender and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility


(D)Notwithstanding anything to the contrary herein, each Lender will have the
right, without consent of the Borrower or the Administrative Agent, to assign as
security all or part of its rights under the Loan Documents to any Federal
Reserve Bank.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.


(v)No Assignment to Certain Persons. No such assignment shall be made to (A) a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.


(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions









--------------------------------------------------------------------------------




of this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.13, 2.14, and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii)  the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.14(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, and 2.14 (subject to the requirements and limitations therein,
including the requirements under Section 2.14(f) (it being understood that the
documentation required under Section 2.14(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.16 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.13 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's









--------------------------------------------------------------------------------




request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.16 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12(k) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.


(g)    Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments or
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the effective date of the applicable Assignment and Assumption that (i) it is
an Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).


10.7 Adjustments; Set-off.


(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8.1(g), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.











--------------------------------------------------------------------------------




(b)    Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.16 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.


10.8     Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. This Section 10.8 shall survive the Discharge of Obligations.


10.9     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.











--------------------------------------------------------------------------------




10.10     Counterparts; Electronic Execution of Assignments.


(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.


(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


10.11     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.12     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.


10.13     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA. This Section 10.13 shall
survive the Discharge of Obligations.


10.14     Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:




(a)    submits to the exclusive jurisdiction of the State and Federal courts in
the Northern District of the State of California; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;









--------------------------------------------------------------------------------






(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL;


(c)    AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO WAIVE ITS
RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a trial by
jury is not enforceable, any and all disputes or controversies of any nature
arising under the Loan Documents at any time shall be decided by a reference to
a private judge, mutually selected by the Borrower, the Administrative Agent and
the Lenders (or, if they cannot agree, by the Presiding Judge in the Northern
District of the State of California) appointed in accordance with California
Code of Civil Procedure Section 638 (or pursuant to comparable provisions of
federal law if the dispute falls within the exclusive jurisdiction of the
federal courts), sitting without a jury, in the Northern District of the State
of California; and the Borrower hereby submits to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the appropriate court in the Northern
District of the State of California for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
Borrower shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The Borrower agrees that the selected or
appointed private judge shall have the power to decide all issues in the action
or proceeding, whether of fact of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of the Administrative Agent or any Lender
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation and enforceability of this
paragraph; and


(d)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


This Section 10.14 shall survive the Discharge of Obligations.
10.15     Acknowledgements. The Borrower hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;


(b)    none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and


(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.









--------------------------------------------------------------------------------




10.16     Releases of Guarantees and Liens.


(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.


(b)    At such time as the Loans and the other Obligations under the Loan
Documents (other than inchoate indemnity obligations and obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred thereunder) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.


10.17     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower; provided, however, that in the event that the Administrative
Agent or any Lender becomes legally compelled to disclose any Information (other
than by any Governmental Authority), such person shall promptly provide Borrower
written notice of such requirement so that Borrower may, at Borrower’s sole
expense, seek a protective order or other remedy or waive compliance with this
Section 10.17 and in the event that such protective order or other remedy is not
obtained, or Borrower waives compliance with this Section 10.17, furnish only
that portion of such Information which is legally required to be provided and
exercise its commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded such Information.


Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.









--------------------------------------------------------------------------------




For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
10.18     Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any Deposit Account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such Deposit Accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such Deposit Accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.


10.19     Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).


10.20     Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies Radisys International and the
Borrower that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies Radisys International
and the Borrower, which information includes the names and addresses and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify Radisys International and the Borrower in accordance
with the Patriot Act. Each of Radisys International and the Borrower will, and
will cause each of its respective Subsidiaries to, provide, to the extent
commercially reasonable or required by any Requirement of Law, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender to assist the Administrative Agent and the Lenders in maintaining
compliance with the Patriot Act


10.21     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an









--------------------------------------------------------------------------------




EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Remainder of page left blank intentionally]











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
BORROWER:
 
 
 
 
 
RADISYS CORPORATION
 
 
 
 
By:
/s/ Jonathan Wilson
 
Name:
Jonathan Wilson
 
Title:
Chief Financial Officer














--------------------------------------------------------------------------------








 
ADMINISTRATIVE AGENT:
 
 
 
 
SILICON VALLEY BANK
 
as the Administrative Agent
 
 
 
 
By:
/s/ Jayson Davis
 
Name:
Jayson Davis
 
Title:
Director












--------------------------------------------------------------------------------






 
LENDERS:
 
 
 
 
SILICON VALLEY BANK
 
As Issuing Lender, Swingline Lender and as a Lender
 
 
 
 
By:
/s/ Jayson Davis
 
Name:
Jayson Davis
 
Title:
Director








--------------------------------------------------------------------------------






 
PACIFIC WESTERN BANK
 
As the Documentation Agent and as a Lender
 
 
 
 
By:
/s/ Adam Glick
 
Name:
Adam Glick
 
Title:
SVP






